

OFFICE LEASE AGREEMENT
BY AND BETWEEN
RFP LINCOLN 293, LLC
AND
VALERITAS, INC.
DATED: May ____, 2017




1



--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




ARTICLE I
SUMMARY OF BASIC LEASE PROVISIONS
7
1.1
INTRODUCTION
7
1.2
BASIC DATA
7
1.3
ENUMERATION OF EXHIBITS
12
ARTICLE II
DESCRIPTION OF PREMISES AND APPURTENANT RIGHTS
13
2.1
LOCATION OF PREMISES
13
2.2
APPURTENANT RIGHTS AND RESERVATIONS
13
2.3
RIGHT OF FIRST OFFER
14
ARTICLE III
TERM OF LEASE: CONDITION OF PREMISES
15
3.1
TERM OF LEASE
15
3.2
EXTENSION OPTION
16
3.3
CONDITION OF PREMISES
16
3.4
EARLY POSSESSION
16
3.5
LANDLORD’S WORK
17
3.6
TENANT ALLOWANCE; TENANT OBLIGATION TO FUND TENANT’S SHARE OF EXCESS LANDLORD’S
WORK COSTS
18
3.7
LANDLORD’S AND TENANT INITIAL WORK; DELAYS
20
3.8
GENERAL PROVISIONS APPLICABLE TO CONSTRUCTION
23
3.9
CONSTRUCTION REPRESENTATIVES
23
ARTICLE IV
RENT
23
4.1
RENT PAYMENTS
23
4.2
REAL ESTATE TAX
24
4.3
TENANT’S SHARE OF OPERATING COSTS
26
4.4
INSPECTION RIGHT
29
4.5
BASE RENT DURING ANY EXTENSION TERM
30
ARTICLE V
USE OF PREMISES
31
5.1
PERMITTED USE
31
5.2
COMPLIANCE WITH LAWS
31











 
2
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page






5.3
INSURANCE RISKS
33
5.4
ELECTRICAL EQUIPMENT
33
5.5
TENANT’S OPERATIONAL COVENANTS
33
5.6
SIGNS
34
5.7
HAZARDOUS MATERIALS
34
ARTICLE VI
INSTALLATIONS, ALTERATIONS, AND ADDITIONS
37
ARTICLE VII
ASSIGNMENT AND SUBLETTING
38
7.1
PROHIBITION
38
7.2
ACCEPTANCE OF RENT FROM TRANSFEREE
41
7.3
SUBLEASE RENTALS
41
7.4
RIGHT OF RECAPTURE
42
ARTICLE VIII
REPAIRS AND MAINTENANCE
42
8.1
TENANT OBLIGATIONS
42
8.2
LANDLORD OBLIGATIONS
43
ARTICLE IX
SERVICES TO BE FURNISHED BY LANDLORD; UTILITIES
44
9.1
LANDLORD’S SERVICES
44
9.2
CAUSES BEYOND CONTROL OF THE PARTIES
45
9.3
SEPARATELY METERED UTILITIES
45
9.4
INTERRUPTION OF SERVICES
45
ARTICLE X
INDEMNITY
46
10.1
INDEMNITY
46
10.2
TENANT’S RISK
47
10.3
INJURY CAUSED BY THIRD PARTIES
47
10.4
SECURITY
47
ARTICLE XI
INSURANCE
48
11.1
PUBLIC LIABILITY INSURANCE
48
11.2
HAZARD INSURANCE
48
11.3
CONSTRUCTION PERIOD INSURANCE
49
11.4
EVIDENCE OF INSURANCE; INSURANCE STANDARDS
49



















Valeritas /RFP Lincoln 293 LLC Lease (v4) 05.02.2017
3
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page






11.5
RENTAL ABATEMENT INSURANCE
50
11.6
MUTUAL WAIVER OF SUBROGATION
50
11.7
LANDLORD’S INSURANCE
50
ARTICLE XII
CASUALTY
51
12.1
DEFINITION OF “SUBSTANTIAL DAMAGE” AND “PARTIAL DAMAGE”
51
12.2
PARTIAL DAMAGE TO THE BUILDING
51
12.3
SUBSTANTIAL DAMAGE TO THE BUILDING
51
12.4
ABATEMENT OF RENT
52
12.5
MISCELLANEOUS
52
ARTICLE XIII
EMINENT DOMAIN
52
13.1
RIGHTS OF TERMINATION FOR TAKING
52
13.2
PAYMENT OF AWARD
53
13.3
ABATEMENT OF RENT
54
13.4
MISCELLANEOUS
54
ARTICLE XIV
Default
54
14.1
TENANT’S DEFAULT
54
14.2
LANDLORD’S DEFAULT
58
ARTICLE XV
THE LANDLORD’S ACCESS TO PREMISES
58
15
THE LANDLORD’S RIGHT OF ACCESS
58
ARTICLE XVI
RIGHTS OF MORTGAGEES
59
16.1
SUBORDINATION AND ATTORNMENT
59
16.2
NOTICE TO MORTGAGEE AND GROUND LESSOR; OPPORTUNITY TO CURE
60
16.3
ASSIGNMENT OF RENTS
60
16.4
NON-DISTURBANCE AGREEMENT
61
ARTICLE XVII
MISCELLANEOUS PROVISIONS
61
17.1
CAPTIONS
61
17.2
BIND AND INURE
61
17.3
NO WAIVER
62
17.4
NO ACCORD AND SATISFACTION
62





















Valeritas /RFP Lincoln 293 LLC Lease (v4) 05.02.2017
4
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page






17.5
CUMULATIVE REMEDIES
62
17.6
PARTIAL INVALIDITY
63
17.7
LANDLORD’S RIGHT TO CURE; SURVIVAL
63
17.8
ESTOPPEL CERTIFICATES
63
17.9
BROKERAGE
64
17.10
ENTIRE AGREEMENT
64
17.11
HOLDOVER
64
17.12
COUNTERPARTS
65
17.13
CONSTRUCTION AND GRAMMATICAL USAGE
65
17.14
WHEN LEASE BECOMES BINDING
65
17.15
SECURITY DEPOSIT
66
17.16
LEGAL EXPENSES
66
17.17
NO SURRENDER
66
17.18
COVENANT OF QUIET ENJOYMENT
66
17.19
NO PERSONAL LIABILITY OF THE LANDLORD
67
17.20
NOTICES
67
17.21
MECHANIC’S LIENS
68
17.22
RECORDING
68
17.23
TENANT’S FINANCIAL CONDITION
68
17.24
WAIVER OF COUNTERCLAIMS
69
17.25
CONSENTS
69
17.26
EASEMENTS
69
17.27
CHANGES TO PROPERTY
69
17.28
COVENANTS
70
17.29
AUCTIONS
70
17.30
AUTHORITY
70
17.31
RELATIONSHIP OF PARTIES
71
17.32
RIGHT TO LEASE
71
17.33
CONFIDENTIALITY
71
17.34
USA PATRIOT ACT CERTIFICATION
71



















Valeritas /RFP Lincoln 293 LLC Lease (v4) 05.02.2017
5
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




17
WAIVER OF JURY TRIAL
72







Valeritas /RFP Lincoln 293 LLC Lease (v4) 05.02.2017
6
 




--------------------------------------------------------------------------------






LEASE
This Lease, by and between Landlord and Tenant (as defined below), relates to
the space in the building (the “Building”) located at 293 Boston Post Road,
Marlborough, Massachusetts and known as Boston Post Road Corporate Center. The
term “Lot” shall mean the parcel of land on which the Building is located, known
as Block 77, Lot 11on the Marlborough Tax Map; and the term “Property” shall
mean the Lot and all improvements thereon from time to time, including the
Building.
The parties to this instrument hereby agree with each other as follows:
ARTICLE I
SUMMARY OF BASIC LEASE PROVISIONS
1.1    INTRODUCTION
As further supplemented in the balance of this instrument and its Exhibits, the
following sets forth the basic terms of this Lease, and, where appropriate,
constitutes definitions of certain terms used in this Lease.
1.2    BASIC DATA


7



--------------------------------------------------------------------------------





Date:
May___, 2017.
Landlord:
RFP LINCOLN 293, LLC, a Massachusetts limited liability company
Present Mailing Address
of Landlord:
RFP LINCOLN 293, LLC
225 Franklin Street
Boston, Massachusetts 02110
Attention: Sean V. Chrisom, Senior Vice President
Payment Address:
LPC Commercial Services, Inc.
225 Franklin Street
Boston, Massachusetts 02110
Attention: Sean V. Chrisom, Senior Vice President
Managing Agent:
LPC Commercial Services, Inc.
225 Franklin Street
Boston, Massachusetts 02110
Attention: Scott A. Brown, Senior Vice President
Tenant:
Valeritas, Inc., a Delaware corporation
Present Mailing Address of
Tenant:
Valeritas, Inc.
800 Boston Turnpike
Shrewsbury, Massachusetts 01545
Attention: Scott Huie, VP, RA/QA & Compliance
Mailing Address of Tenant after Tenant takes occupancy of the Premises:
Valeritas, Inc.
293 Boston Post Road
Marlborough, Massachusetts 01752
Attention: Scott Huie, VP, RA/QA & Compliance
Premises:
An area containing approximately 10,203 rentable square feet of space Premises
(based upon actual square footage Premises plus an “add-on” factor of 1.175%),
located on the third floor of the Building (the “Third Floor Space”), as shown
on Exhibit A-1 attached hereto. Also included within the Premises is an area
containing approximately 4,968 rentable square feet (based upon actual square
footage Premises plus an “add-on” factor of 1.175%) on the lower level of the
Building (the “Lower Level Space” and when referenced herein together with the
Third Floor Space, the “Premises”), as shown on Exhibit A-2 attached hereto.
Lease Term:
Seventy-six (76) months commencing on the Term Commencement Date.
Term Commencement Date:
Substantial completion of Landlord’s Work, and Landlord has given Tenant at
least five (5) business days prior notice thereof. The anticipated Term
Commencement Date is October 15, 2017 (see Section 3.7 as to this “Outside
Date”)

Base Rent:
1.    Third Floor Space


8



--------------------------------------------------------------------------------





Lease Year* or
Monthly Period
Annual Base
Rent
Per Square
Foot
Monthly Rent
 
 
 
 
Months 1-4:
$***
N/A
N/A
Months 5-12:
$148,000.00*
$18.50*
$12,333.33*
Months 13-24
$196,407.75
$19.25
$16,367.31
Months 25-36
$204,060.00
$20.00
$17,005.00
Months 37-48
$211,712.25
$20.75
$17,642.69
Months 49-60
$219,364.50
$21.50
$18,280.38
Months 61-76
$227,016.75
$22.25
$18,918.06
 
 
 
 



9



--------------------------------------------------------------------------------





2.    Lower Level Space
Lease Year** or
Monthly Period
Annual Base
Rent
Per Square
Foot
Monthly Rent
 
 
 
 
Months 1-4:
$***
N/A
N/A
Months 5-12:
$34,776.00
$7.00
$2,898.00
Months 13-24
$36,018.00
$7.25
$3,001.50
Months 25-36
$37,260.00
$7.50
$3,105.00
Months 37-48
$38,502.00
$7.75
$3,208.50
Months 49-60
$39,744.00
$8.00
$3,312.00
Months 61-76
$40,986.00
$8.25
$3,415.50
 
 
 
 

ENUMERATION OF EXHIBITS
 
*For months 5-12 of the initial Lease Year, the monthly Base Rent on a one-time
basis shall be hypothetically based upon 8,000.00 rentable square feet and
applying the applicable per square foot pricing.
**For the purposes of this Lease, “Lease Year” shall be defined as each
successive 12-month period included in whole or in part in the Lease Term; the
first Lease Year beginning on the Term Commencement Date and ending at midnight
on the day before the first anniversary of the Term Commencement Date. Base Rent
for any partial calendar month at the beginning or the end of the Term shall be
appropriately prorated.
 
*** Free Rent: Notwithstanding the stated Base Rent set forth above or any other
term or provision contained in this Lease to the contrary, so long as Tenant is
not in default under this Lease beyond any applicable notice, if any, and the
expiration of any applicable cure period during the Free Rent Period (as defined
below), Tenant shall be entitled to an abatement of the monthly installment of
Base Rent (but remain liable for any other applicable charges due hereunder, if
any, including Additional Rent and electricity costs), or so-called “free rent”
period, equal to the first full four (4) calendar months of the Lease Term
(“Free Rent Period”).



10



--------------------------------------------------------------------------------





Security Deposit Amount:
The Security Deposit shall initially be $94,138.13 as subject to the following
reductions:
(i)     so long as no Default of Tenant is then occurring on the three (3) year
anniversary of the last day of the Free Rent Period, the Security Deposit on the
third anniversary of the calendar month following Tenant’s commencement of
paying Rent hereunder shall be reduced to $18,627.63, with such amount being
returned to Tenant, with such balance remaining as the Security Deposit for the
balance of the following twelve (12) month period of the Lease Term;
(ii)    so long as no Default of Tenant is then occurring on the four (4) year
anniversary of the last day of the Free Rent Period, the Security Deposit on the
fourth anniversary of the calendar month following Tenant’s commencement of
paying Rent hereunder shall be reduced by an additional $18,627.63, with such
amount being returned to Tenant, with such balance remaining as the Security
Deposit for the balance of the next twelve (12) month period of the Lease Term;
and
(iii)    so long as no Default of Tenant is then occurring on the five (5) year
anniversary of the last day of the Free Rent Period, the Security Deposit on the
fifth anniversary of the calendar month following Tenant’s commencement of
paying Rent hereunder shall be reduced by an additional $18,627.63, with such
amount being returned to Tenant, with such balance remaining as the Security
Deposit for the balance of the Lease Term.
(iv)    The Security Deposit shall otherwise be governed by Section 17.15 of
this Lease. Such amounts shall be defined herein as the “Security Deposit
Amount.”
Guarantor:


N/A
Permitted Use:
General office, research and development, manufacturing, laboratory and/or any
lawful use incidental thereto, and any other use with the consent of the
Landlord, which consent shall not be unreasonably withheld so long as such other
use is (i) legal as a matter of right based upon applicable zoning and other
governmental regulations, and (ii) consistent with and complimentary to the
then-current use(s) of the remaining leased space in the Building.



11



--------------------------------------------------------------------------------





Tenant’s Proportionate Share:
8.49% based upon the rentable square feet of the Premises (including both the
Third Floor Space and the Lower Level Space) based upon actual square footage
Premises plus an “add-on” factor of 1.175% with respect to the Premises) and
total rentable Building square footage of approximately 178,697 square feet.
Tenant’s Proportionate Share may be adjusted by Landlord from time to time in
the event of any increase or decrease in the total square footage of rentable
floor area contained within the Premises and/or the Building, based upon the
square footage of rentable floor area contained within the Premises as compared
to the square footage of rentable floor area contained within the Building, as
it may be physically increased or decreased from time to time.
Base Tax Amount:
The Taxes (as defined in Section 4.2(a)) assessed for fiscal tax year 2018
(i.e., July 1, 2017 – June 30, 2018), i.e., the “Base Tax Year.”
Base Operating Costs:
The Operating Costs (as defined in Section 4.3) for calendar year 2017, i.e.,
the “Base Operating Year.”
Parking and Loading Dock:
Consistent with Section 2.2 of this Lease, Tenant shall be granted the right to
use 42 parking spaces in the parking areas serving the Building, on a
non-exclusive, “as available” basis.
Broker(s):
LPC Commercial Services, Inc.
225 Franklin Street
Boston, MA 02110
Attn: Tim Latham
 
Cushman & Wakefield U.S., Inc.
225 Franklin Street
Boston, MA 02110
Attn: Paul Leone
Landlord’s Construction
Representative:
LPC Commercial Services, Inc.
225 Franklin Street
Boston, MA 02110
Tenant’s Construction
Representative:


Valeritas, Inc.
800 Boston Turnpike
Shrewsbury, Massachusetts 01545
Attention: Scott Huie, VP, RA/QA & Compliance

Exhibit A-1:        Plan showing the Third Floor Space
Exhibit A-2:        Plan showing Lower Level Space
Exhibit B:        Intentionally Deleted
Exhibit C:        Rules and Regulations
Exhibit D:        Legal Holidays Observed by Building


12



--------------------------------------------------------------------------------





Exhibit E:        Cleaning Specifications


13



--------------------------------------------------------------------------------





ARTICLE II    
DESCRIPTION OF PREMISES AND APPURTENANT RIGHTS
2.1    LOCATION OF PREMISES
The Landlord hereby leases to Tenant, and Tenant hereby accepts from Landlord,
the Premises identified on Exhibits A-1 and A-2 in the Building, subject to the
terms and conditions of this Lease. Nothing in Exhibit A shall be treated as a
representation that the Premises or the Building shall be precisely of the area,
dimensions, or shapes as shown, it being the intention of the parties only to
show diagrammatically, rather than precisely, on Exhibits A-1 and A-2 the layout
of the Premises and the Building. However, for the purposes of this Lease the
rentable square footage of (i) the Third Floor Space will be 10,203, (ii) the
Lower Level Space will be 4,968, and (iii) the Building will be 178,697 and not
subject to re-measurement during the initial or any renewal term of this Lease.
2.2    APPURTENANT RIGHTS AND RESERVATIONS
Tenant shall have, as appurtenant to the Premises, rights to use in common with
others entitled thereto the common facilities included in the Building or the
Lot, including common walkways, driveways, lobbies, hallways, ramps, elevators
and stairways and the cafeteria and exercise room in the Building. Such rights
shall always be subject to reasonable rules and regulations from time to time
established by Landlord by suitable notice, and to the right of Landlord to
designate and to change from time to time the areas and facilities so to be
used, provided that any such change shall not materially adversely affect
Tenant’s access to and use of the Premises. Tenant shall be afforded the
non-exclusive right to use up to 52 parking spaces within the parking areas
based on a parking ratio of 3.4 spaces per 1,000 rentable square feet of the
Premises. Nothing contained in the Lease shall prohibit or otherwise restrict
Landlord from changing, from time to time, without notice to Tenant, the layout
or type of such parking areas, provided that Landlord shall not reduce the
number of parking spaces available for Tenants’ use and provided that such
changed layout or type of spaces shall be at least as convenient to the Building
as currently configured. Subject to reasonable rules from time to time made by
Landlord of which Tenant is given notice, Tenant shall have the right, in common
with all other tenants of the Building, to use such parking areas, without
charge through the Lease Term, on a first-come, first-served basis up to the
number of Tenant’s parking spaces set forth in Section 1.2. Landlord shall
uniformly and diligently enforce the parking requirements of each tenant’s
lease.
Not included in the Premises are the roof or ceiling, the floor and all
perimeter walls of the space identified in Exhibit A, except the inner surfaces
thereof and the perimeter doors and windows (excluding exterior windows). The
Landlord reserves the right to install, use, maintain, repair and replace in the
Premises (but in such manner as not unreasonably to interfere with Tenant’s use
of the Premises) utility lines, shafts, pipes, and the like, in, over and upon
the Premises, provided that the same are located above the dropped ceiling (or,
if there is no dropped ceiling, then within three (3) feet of the roof and/or
floor deck), below the floor surfaces or tight against demising walls or
columns.


14



--------------------------------------------------------------------------------





Landlord agrees to repair any damage to the Premises caused by the installation
of any such items. Such utility lines, shafts, pipes and the like shall not be
deemed part of the Premises under this Lease. The Landlord also reserves the
right to alter or relocate any common facility, so long as the cafeteria and
fitness center remain in the Building, and to change the lines of the Building
parking lot.
2.3    RIGHT OF FIRST OFFER
Provided no Default of Tenant (as defined in Article XIV) has occurred and is
continuing beyond any applicable notice and cure period at the time Tenant
elects to exercise its rights hereunder, Tenant shall have the one-time right
from and after the date of this Lease through the entire Lease Term (as may be
extended hereunder) of first offer to lease any space contiguous to the Premises
on the third floor of the Building that becomes available for occupancy (the
“Available Space”), subject to and in accordance with the terms and conditions
set forth in this Section 2.3 and any rights of then-existing tenants of such
Available Space. If at any time from and after the date of this Lease through
the remaining Term of this Lease (as may be extended hereunder) there shall be
any Available Space, Landlord shall notify Tenant thereof in writing
(“Landlord’s Available Space Notice”), which notice shall include the
anticipated date upon which such Available Space shall be available for
occupancy by Tenant along with a floor plan showing the approximate rentable
square footage thereof as reasonably determined by Landlord. Tenant shall have
the right to lease all or a portion of such Available Space only by giving
written notice to Landlord within thirty (30) days after Tenant receives
Landlord’s Available Space Notice, time being of the essence. If Tenant so
elects to lease all or a portion of the Available Space, such Available Space
shall be leased upon the same terms and conditions contained in this Lease, and
the term shall expire on the same date as the existing Lease, except that: the
Base Rent for such space shall be equal to then-current Base Rent (on a per
rentable square foot basis) payable under this Lease for the Premises; provided,
however, with respect to the applicable Available Space, the base year for
operating expense escalation shall be the first full calendar year following
Tenant’s occupancy of the applicable Available Space and for real estate tax
escalation shall be the first full fiscal year following Tenant’s occupancy of
the applicable Available Space, and, subject to the foregoing, the applicable
Available Space shall be and become part of the Premises hereunder upon the
delivery of such Available Space to Tenant. Landlord shall deliver exclusive,
broom clean possession of such Available Space to Tenant with the heating,
ventilating and air conditioning (HVAC), electrical, plumbing, mechanical and
fire/life safety systems serving the Available Space in good working order. It
is understood and agreed that the applicable Available Space shall otherwise be
leased by Tenant in its then “as is”, “where-is” condition, without warranty or
representation by Landlord and Landlord shall have no obligation to complete any
work to prepare the Available Space for Tenant’s use and occupancy. Following
such election by Tenant, and effective as of the delivery of the applicable
Available Space and for the balance of the Term and any extension thereof: (a)
the “Premises”, as used in this Lease, shall include the applicable Available
Space; (b) the rentable square feet of the Premises shall be increased to
include the rentable square footage of the applicable Available


15



--------------------------------------------------------------------------------





Space; (c) the annual Base Rent shall equal the sum of the Base Rent provided
for in this Lease plus the Base Rent for the applicable Available Space as
determined as set forth herein; (d) Tenant shall have the right to use up to an
additional 3.4 parking spaces per 1,000 rentable square feet of the Available
Space, without charge; and (e) “Tenant’s Proportionate Share”, solely for the
applicable Available Space, shall be a percentage computed in the manner set
forth in Section 1.2 of this Lease with the rentable square footage of the
applicable Available Space. To confirm the inclusion of the Available Space as
set forth above, Landlord shall prepare, and Landlord and Tenant shall promptly
execute and deliver, an Amendment to Lease reflecting the foregoing terms and
incorporation of any Available Space. Landlord agrees to use reasonable efforts
to remove any hold over occupant of the Available Space and to otherwise obtain
possession of the Available Space, including, without limitation, the
institution and diligent prosecution of hold-over proceedings. Notwithstanding
anything to the contrary set forth in this Section 2.3, if for any reason
Landlord fails to deliver the Available Space to Tenant within ninety (90) days
after the date stated in Landlord’s Available Space Notice upon which the
Available Space will be available for occupancy by Tenant, Tenant shall have the
right to terminate its acceptance of Landlord’s offer of the Available Space and
shall be relieved of any obligation to lease the Available Space pursuant to
this Section 2.3. For the purposes hereof, space shall be deemed “available for
occupancy” when any lease or occupancy agreement (including extension periods)
has expired or is due to expire within six (6) months, or Landlord has elected
not to renew the lease of the present tenant, and any prior options, rights or
rights to lease with respect to such Available Space in effect as of the date of
this Lease have expired or been waived and Landlord is free to lease such space
to third parties without restriction.
If Tenant fails to timely exercise any of its rights hereunder, the right(s)
granted hereunder as to the applicable Available Space shall be deemed waived
for all purposes, and Landlord may lease the applicable Available Space to any
party and upon any terms free of any rights of Tenant.
Tenant understands that its rights under this Section are and shall be subject
and subordinate to the following rights of first offer granted to other tenants
of the Building having space on the third floor of the Building prior to the
date of execution and delivery of this Lease:
Vasco Data Security – currently tenant in Suite 340
FC USA, Inc. – currently tenant in Suite 301


ARTICLE III    
TERM OF LEASE: CONDITION OF PREMISES
3.1    TERM OF LEASE


16



--------------------------------------------------------------------------------





The term of this Lease shall be the period specified in Section 1.2 hereof as
the “Lease Term” commencing on the Term Commencement Date and terminating the
last day of the seventy-sixth (76th) calendar month thereafter (the “Lease
Term”)(plus any partial calendar month if the Term Commencement Date occurs on
any other day other than the first day of a calendar month), unless the Lease
Term is extended under Section 3.2 below or terminated early pursuant to the
terms hereof, including such rights afforded Landlord under Article XIV.
3.2    EXTENSION OPTION
Tenant may elect to extend the term of this Lease for one (1) sixty (60) month
period with respect to the entire Premises or the Third Floor Space only (the
“Extension Term”), by giving Landlord notice of such election no later than nine
(9) months before the expiration of the Lease Term, provided Tenant is not in
default hereunder beyond applicable notice and cure periods, both on the date
such notice is given and on the commencement date of the Extension Term. Such
extension shall be upon the same terms, covenants, and conditions contained in
this Lease except that (a) Tenant shall have no further right to extend the
Lease Term past this 60 month Extension Term, (b) there shall be no free rent
period with respect to the Extension Term (except as otherwise provided in the
determination of the Fair Market Rental Value), and (c) the Base Rent for the
Extension Term shall be at a rate equal to the Fair Market Rental Value
therefore determined as set forth in Section 4.5 below (including the
application of updated Base Years for Operating Costs and Taxes).
3.3    CONDITION OF PREMISES
Except as otherwise expressly provided in this Lease, Tenant is leasing the
Premises in “as is, where is” condition with all faults and without
representation or warranty by Landlord of any kind or nature, express or implied
in fact or in law by Landlord and without recourse to Landlord as to the nature,
condition or usability thereof. With the exception of the Landlord’s Work,
Tenant, at its sole cost, expense and risk, shall perform and make any
alterations, improvements or installations in the Premises which are necessary
for Tenant’s use and/or occupancy of the Premises. Notwithstanding the above, in
addition to Landlord’s Work, Landlord, at its expense, shall deliver the
Premises on the Term Commencement Date (i) free from asbestos-containing
materials and any other materials recognized by law to be "hazardous" or
"toxic," and (ii) otherwise in compliance with all applicable laws and codes,
(iii) with the heating, ventilating and air conditioning (HVAC), electrical,
plumbing, mechanical and fire/life safety systems serving the Premises in good
working order, and (iv) vacant, free from personal property and with all wire
fencing in the Lower Level Premises removed. Notwithstanding the foregoing,
nothing under this Section 3.3 shall obligate Landlord to install prior to
delivery of the Premises any heating, ventilating, air conditioning, electrical,
plumbing, mechanical and fire/life safety systems in the Lower Level Premises to
the extent not installed as of such delivery date but rather are within the
scope of Landlord’s Work.
3.4    EARLY POSSESSION


17



--------------------------------------------------------------------------------





Provided that (a) Tenant does not interfere with or delay the completion by
Landlord or its agents or contractors of the Landlord’s Work, and (b) Tenant has
timely paid all amounts due as the Tenant’s Share of the Landlord’s Work Costs,
Tenant shall have the right to enter the Premises up to thirty (30) days prior
to the Term Commencement Date for the purpose of installing equipment,
furniture, wiring and establishing general operations. Tenant shall be liable
for any damages or delays caused by Tenant’s activities at the Premises.
Provided that Tenant has not begun operating its business from the Premises, and
subject to all of the terms and conditions of the Lease (other than the
obligation to pay Rent), the foregoing activity shall not constitute the
delivery of possession of the Premises to Tenant and the Lease term shall not
commence as a result of said activities. Prior to entering the Premises, Tenant
shall obtain all insurance it is required to obtain by the Lease and shall
provide certificates of said insurance to Landlord. Tenant shall coordinate such
entry with Landlord’s Building manager, and such entry shall be made in
compliance with all terms and conditions of this Lease and the Rules and
Regulations attached hereto as Exhibit C.
3.5    LANDLORD’S WORK.
(a)    No later than the Effective Date, Landlord shall cause to be delivered to
Tenant for Tenant’s review (or otherwise make available to Tenant in the plan
room located in the lower level of the Building) all construction and mechanical
engineering plans and documents (both those in hard copy and CAD) in Landlord’s
possession in order for Tenant’s architect to review and complete the Tenant
fitout planning for Landlord’s Work for the Premises containing sufficient
detail in order for Landlord (or the Approved Contractor) to obtain all
applicable permits and governmental approvals and otherwise consistent with the
Landlord’s Work (the “Construction Drawings”). Landlord represents to Tenant it
has provided to Tenant a full set of CAD drawings for the third floor of the
Building and hard copy plans for the remainder of the Building, but otherwise
cannot assure Tenant or its architect that it can provide further existing
architectural or mechanic plans for the Building that Tenant or its architect
may require. Tenant shall cause to be delivered to Landlord on or before June
15, 2017 the Construction Drawings for Landlord’s approval, which approval of
Landlord shall not be unreasonably withheld, conditioned or delayed and will be
granted or withheld within five (5) days after Tenant’s delivery of same to
Landlord. If Landlord disapproves the proposed Construction Drawings, Landlord
shall specify the basis for such disapproval in reasonable detail, and Tenant
will cause its architect to revise the Construction Drawings to address such
deficiencies and promptly submit the same to Landlord. The scope of Landlord’s
review of any such revised Construction Drawings will be limited to Tenant’s
architect’s correction of the items specified by Landlord in Landlord’s notice
of disapproval. Landlord will notify Tenant of Landlord’s approval or
disapproval of such revised Construction Drawings within five (5) days following
receipt of same, and this process shall continue until Landlord has approved the
Construction Drawings (with such approved Construction Drawings constituting the
“Approved Construction Drawings”). Landlord and Tenant confirm and agree that
the Approved Constructing Drawings shall be fully approved by July 1, 2017 in
order to allow the parties sufficient time to timely


18



--------------------------------------------------------------------------------





approve the Landlord’s Approved Contractor and complete Landlord’s Work in
accordance with this Lease.
(b)    As set forth in the prior paragraph (a), Landlord and Tenant shall on or
before July 1, 2017 agree upon the work to be done within the Premises as shown
on the Approved Construction Drawings by the Landlord (by and through the
Approved Contractor) prior to the Term Commencement Date (the “Landlord’s Work”)
pursuant to the Approved Construction Drawings. Tenant shall have the right, as
part of Landlord’s Work, to install in the Premises and thereafter maintain and
operate its own heating, ventilating, and/or air-conditioning units to provide
heating, ventilating and cooling to the Premises, including without limitation,
equipment and support structures in a portion of the Building or Land outside
the Premises as requested by Tenant and reasonably approved by Landlord
(collectively, the “Supplemental HVAC”), which Supplemental HVAC shall be
subject to Landlord’s reasonable approval, as more particularly described in
Section 3.5(a) hereof. Landlord and Tenant agree to mutually cooperate with one
another in finalizing the Landlord’s Work schedule. The portion of the cost of
Landlord's Work in the amount of the Tenant’s Share of the Landlord’s Work Costs
shall be borne by Tenant, with the balance borne and paid for entirely by
Landlord, as more fully set forth below in Section 3.6. The Landlord's Work
shall be performed by Landlord's Approved Contractor to be selected in
accordance with this Lease and the cost of Landlord's Work shall include,
without limiting the generality of the foregoing, (a) the entire cost of
demolishing the existing improvements and building out the Premises in
accordance with the Approved Construction Drawings, (b) the cost of all
materials and labor related to the Landlord's Work and all permit fees, (c) the
cost of full scale architectural and engineering costs in connection therewith
(including the cost of Tenant’s architect), (d) a construction management fee
payable to Lincoln Property Company (or any affiliated entity) equal to three
percent (3%) of the so-called “hard costs” of the Landlord’s Work, and (e) the
"Cost of the Work", as defined in AIA Document A111 (1987 Edition) (and also
specifically including the cost of the general conditions of the Approved
Contractor). Landlord’s Work shall otherwise be performed in a good and
workmanlike manner.
Notwithstanding anything to the contrary contained in this Lease, Landlord and
Tenant hereby agree that Landlord, unless included in Landlord’s Work, shall not
be responsible for the construction, relocation or installation of security card
readers, office furniture, security systems, internal/external
telecommunications, voice and data cabling or other telephone, data and
communications equipment (collectively the “Tenant’s Initial Work”) nor shall
Landlord have any obligation to pay therefore. Tenant shall have the right to
install as part of Tenant’s Initial Work its own security system at the entry to
and within the Premises.
3.6    TENANT ALLOWANCE; TENANT OBLIGATION TO FUND TENANT’S SHARE OF EXCESS
LANDLORD’S WORK COSTS
(a)    Landlord agrees to fund the cost of the Landlord’s Work in an amount not
to exceed $357,105.00 (the “TI Allowance”), and Tenant (at Landlord’s sole
election)


19



--------------------------------------------------------------------------------





shall be liable to pay to the Approved Contractor or Landlord (as first dollars
paid under the Approved Contractor’s General Contract (“General Contract”) until
the balance due under the General Contract equals the TI Allowance) any and all
costs of the Landlord’s Work in excess of the TI Allowance (the “Tenant’s Share
of the Landlord’s Work Costs”). If the total cost of Landlord’s Work is less
than the TI Allowance, Tenant shall have the right to allocate such unused
portion of the TI Allowance as a monthly credit against Base Rent until fully
applied. The Tenant’s Share of the Landlord’s Work Costs, at the Landlord’s sole
election and direction, shall either (i) be paid by Tenant directly to the
Approved Contractor (who shall be engaged by Landlord), or (ii) be paid to
Landlord prior to Landlord having to fund any TI Allowance funds towards the
General Contract until such time as the remaining cost of Landlord’s Work is
equal to the TI Allowance (taking into account all amounts paid on prior
requisitions and upon payment of any pending requisition by the Approved
Contractor). Landlord upon request by Tenant shall provide to Tenant sufficient
backup and detail (including all executed lien waivers delivered to Landlord
and/or Approved Contractor to date for work and materials in place and evidence
that Landlord shall fund in full the TI Allowance) to evidence (i) the total
cost of the Landlord’s Work to date as requisitioned by and paid by Tenant as
provided hereunder, as set forth on standard AIA forms, and (ii) the total
remaining costs to complete the Landlord’s Work and the amounts previously
funded by Tenant as the Tenant’s Share of the Landlord’s Work Costs. Tenant
shall pay the Tenant’s Share of the Landlord’s Work Costs (to either the
Approved Contractor or Landlord) within ten (10) business days of written
direction by Landlord absent any good faith dispute to be delivered by Tenant to
Landlord during such ten (10) business day period (and shall include a detailed
basis for such dispute), if at all. If Tenant does have a good faith dispute as
to any amounts alleged owed, it shall timely pay all amounts not in dispute to
the Landlord or Approved Contractor, as the case may be. The determination as to
the payment of any disputed amounts shall be determined by the Landlord’s
architect within ten (10) business days of receipt of a copy of such Tenant
dispute notice, whose decision in such matters shall be final and binding on the
parties. If Tenant fails to timely pay any Tenant’s Share of the Landlord’s Work
Costs following such ten (10) business day period absent any good faith dispute,
or fails to timely pay such amounts within ten (10) business days of the final
determination of Landlord’s architect as to any dispute this failure shall
constitute a monetary default under this Lease, and thereafter Landlord may
elect to exercise any of it remedies set forth herein relative thereto. In the
event that the cost of Landlord’s Work is less than the TI Allowance, Landlord
will be reimburse any overpayment made by Tenant of Tenant’s Share of the
Landlord’s Work Costs within ten (10) business days of Tenant’s receipt of the
confirmation from Landlord, as provided in (i) and (ii) above in this paragraph
evidencing Landlord’s Work Costs. If Tenant fails to timely pay the Tenant’s
Share of Landlord’s Work Costs, all such amounts due and owing shall accrue at
the Lease Interest Rate which interest amounts shall accrue and be paid in
addition to the unpaid Tenant’s Share of Landlord Work Costs. Once Landlord is
obligated to fund the TI Allowance hereunder, it shall timely pay the Approved
Contractor directly all such amounts required in order to pay for completion of
Landlord’s Work (subject to any agreed-upon change orders and any associated
costs but otherwise on a timely basis in accordance with Landlord’s General
Contract with


20



--------------------------------------------------------------------------------





Approved Contractor to complete such work) subject to procurement from the
Approved Contractor of all backup and detail (including all executed lien
waivers) as required of Approved Contractor under its General Contract with
Landlord.
Under no circumstances shall the Landlord have a right to agree to any change
order proposed by the Approved Contractor or otherwise agree to increase the
cost of the Landlord’s Work resulting in any increase in the Tenant’s Share of
Landlord’s Work Costs absent the prior written consent of the Tenant. In the
event Landlord and Tenant agree to a change order which increases the cost of
the Landlord’s Work, such shall be evidenced by the appropriate AIA form and
Tenant shall expressly agree with Landlord to increase the Tenant’s Share of the
Landlord’s Work Costs attributable to such General Contract cost increase prior
to Landlord being obligated to execute and deliver same or direct the Approved
Contractor to modify the scope of the Landlord’s Work accordingly.
3.7    LANDLORD’S AND TENANT INITIAL WORK; DELAYS.
(a)    Subject to any Tenant Delays, Landlord agrees to use due diligence to
cause to be completed the Landlord’s Work on or before October 15, 2017
(“Outside Date”).  Landlord shall not be required to install any improvements
which are not in conformity with the Approved Construction Drawings or which do
not comply with applicable law, ordinances or codes. In case of delays due to
governmental regulation, unusual scarcity or inability to obtain labor or
materials, labor difficulties, casualty or other causes reasonably beyond
Landlord’s control (other than lack of funds), the Outside Date shall be
extended for the period of such delays.
(b)    If the Landlord is unable to give possession of the Premises on the
Outside Date because the Premises are not substantially complete due to Tenant
Delays (as said term is hereinafter defined), the Term Commencement Date (and
Outside Date) shall be extended for each day following the date that Landlord
could have delivered the Premises (after having substantially completed the
Landlord’s Work) but for the Tenant Delay, and Landlord shall otherwise be
obligated thereafter to timely deliver the Premises in accordance with this
Lease as soon as practicable once Tenant cures such Tenant Delay. In such an
event of Tenant Delay, for each day the Outside Date is extended the Free Rent
Period shall be shortened. The term “Tenant Delay” shall mean any of the
following, if applicable: (i) Tenant’s failure to timely pay to the Landlord or
Approved Contractor any amount due as the Tenant’s Share of the Landlord’s Work
Costs, (ii) Tenant’s failure to deliver the plans and specifications to
Landlord, in accordance with any time frames provided by Landlord herein, for
the completion of or in performing the Landlord’s Work, including, without
limitation, Tenant’s failure to cause the Construction Drawings to be delivered
to Landlord by June 15, 2017; or (iii) any delay in achieving substantial
completion of Landlord’s Work caused by or related to Tenant’s change orders,
requests for change orders or the time involved in processing, authorizing
and/or withdrawing requests for change orders or selection of materials or in
considering whether to proceed with a change order; (iv) any delay by Tenant in
providing its approval of any items, materials or other Landlord’s Work related
work or materials; (v) Tenant errors in or


21



--------------------------------------------------------------------------------





incompletion respecting the plans or specifications related thereto; (vi) delays
caused by Tenant’s architect (if one is so engaged), or (vii) any other delay in
achieving substantial completion caused by Tenant or its employees, agents or
contractors(notice of which will be provided by Landlord to Tenant); provided
however, there shall be no postponement of the Outside Date or reduction of the
Free Rent Period until the date that is two (2) business days after the delivery
of such notice by Landlord, unless Tenant cures such Tenant Delay within such
two (2) business day period.  In determining the length of any delay related to
a Tenant Delay, the cumulative effect of such delay shall apply.
(c)    Subject to Tenant Delays and Force Majeure Events (as defined below) or
any other delays beyond Landlord’s reasonable control (other than lack of
funds), if Landlord shall be unable to give possession of the Premises on the
Outside Date (as same may have been extended as provided herein) because the
Landlord’s Work is not substantially completed or because the Premises are not
completed and ready for occupancy, and such delay continues past the Outside
Date, Tenant have the elective right to do as follows: (i) if the delay
continues past December 15, 2017, it may, but is not obligated, to complete the
Landlord’s Work, at its sole cost and expense, and following taking possession
have the right to credit such amounts against future Base Rent (following any
Free Rent Period) due and owing hereunder from the Term Commencement Date, as
defined herein, (and shall provide Landlord with written backup documentation as
to Tenant’s payment of such costs prior to applying any such Base Rent credit),
(ii) if the delay continues past December 15, 2017, it may terminate this Lease
effective as of December 15, 2017, by providing written notice to Landlord by
December 24, 2017 following which this Lease shall terminate and the Parties
shall have no further obligations hereunder, other than to return to Tenant the
security deposit and prepaid rent, and except pursuant to those provisions of
this Lease which expressly survive the expiration or sooner termination thereof,
or (iii) if the delay continues past the Outside Date, it may elect by providing
notice to Landlord within five (5) days after the Outside Date to extend the
time for completion of Landlord’s Work in which case it shall receive a per diem
Base Rent credit for each day substantial completion of Landlord’s Work occurs
after the Outside Date, which Base Rent credit shall be in addition to the Free
Rent Period but shall not exceed as a cap a Base Rent credit equivalent to a
sixty (60) day delay even if such delay is longer than sixty (60) days. 
Notwithstanding the foregoing, Tenant shall have no rights under this Section
3.7(c) in the event it has failed to timely pay any Tenant’s Share of the
Landlord’s Work Costs unless such failure involves only those unpaid amounts
subject to a good faith dispute as contemplated under Section 3.5.
(d)    Following the Tenant’s delivery of the Construction Drawings to Landlord,
the Landlord shall competitively bid out the Landlord’s Work to at least three
(3) mutually acceptable qualified general contractors (if there are changes to
the Construction Drawings before same become the Approved Construction Drawings,
such changes shall be addressed as addendum or change order during the bidding
process). Tenant shall have the right to include one additional prospective
general contractor from whom Landlord shall procure a bid for Landlord’s Work.
Following this competitive bidding process, Landlord and Tenant shall work
cooperatively with each other in


22



--------------------------------------------------------------------------------





selecting a mutually acceptable and duly qualified general contractor (including
without limitation, Tenant’s right to interview the proposed general contractors
and determine if the bids are responsive). In the event Landlord and Tenant are
unable to agree on a mutually acceptable general contractor despite such
efforts, Tenant shall have the final right to select the general contractor (the
general contractor finally selected, the “Approved Contractor”) with Landlord’s
approval, not to be unreasonably, withheld, conditioned or delayed so long as
such contractor shall be fully qualified to timely undertake and complete the
Landlord’s Work, and be fully and lawfully insured and licensed. Tenant shall,
within one (1) week after its receipt of the final bid estimate from the
Approved Contractor or the final bid and a detailed statement of the cost of
Landlord’s Work, be entitled to approve or disapprove such cost for Landlord’s
Work in writing. If Tenant disapproves such cost, Tenant shall meet with
Landlord and the Approved Contractor within five (5) days after Landlord’s
receipt of Tenant’s disapproval notice to (a) agree upon revisions to the
Construction Drawings or Approved Construction Drawings so that the cost of
Landlord’s Work shall be reduced to an amount that is either (i) equal to or
less than the TI Allowance or (ii) acceptable to Tenant or (b) negotiate with
the Approved Contractor for a reduction in the cost of Landlord’s Work. In all
cases the Approved Contractor shall be selected and engaged on or before July
15, 2017 in order to afford sufficient time for the timely completion of
Landlord’s Work.
(e)    All of the Tenant’s Initial Work shall be coordinated with Landlord’s
Work, and any other work being performed by Landlord and in such manner as to
maintain harmonious labor relations and not damage the Building or interfere
with Building operation and, except for installation of furnishings, shall be
performed by contractors or workmen first approved by Landlord, which approval
will not be unreasonably withheld.  Except for work by the Approved Contractor,
Tenant before Tenant’s Initial Work and/or any Tenant alteration work is
started, Tenant shall:  secure all licenses and permits necessary therefore;
deliver to Landlord a statement of the names of all its contractors and
subcontractors; and cause each contractor to carry workmen’s compensation
insurance in statutory amounts covering all the contractor’s and subcontractor’s
employees and commercial general liability insurance and property damage
insurance in limits with respect to commercial general insurance,
$1,000,000/$2,000,000 and with respect to property damage insurance, $500,000
(all such insurance to be written in companies reasonably approved by Landlord
and naming Tenant as insured and naming Landlord, and  Landlord’s mortgagee as
additional insureds), and to deliver to Landlord certificates of all such
insurance. Tenant agrees to pay promptly when due the entire cost of any work
done on the Premises for the Tenant’s Initial Work, and not to cause or permit
any liens for labor or materials performed or furnished in connection therewith
to attach to the Premises or the Property and immediately to discharge any such
liens (or bond the same off within thirty (30) days after notice of the filing
thereof) which may so attach.  Upon completion of Tenant’s Initial Work, Tenant
shall promptly deliver to Landlord original lien releases and waivers executed
by each contractor, subcontractor, supplier materialmen, architect, engineer or
other party which furnished labor, materials or other services in connection
with such work and pursuant to


23



--------------------------------------------------------------------------------





which all liens, claims and other rights of such party with respect to labor,
material or services furnished in connection with such work are unconditionally
released and waived.
(f)    The Landlord’s Work and any other work required of Landlord pursuant to
this Section 3 shall be deemed approved by Tenant when Tenant commences
occupancy of the Premises for the Permitted Uses, except for any “punch list
items” and any latent defects. Promptly upon the receipt of a list of such punch
list items, Landlord shall commence and diligently pursue completion of such
items and complete same within thirty (30) days of receipt of such punch list
items.
(g)    Tenant assumes full and complete responsibility to ensure that Landlord’s
Work is adequate to fully meet the needs and requirements of Tenant’s business
operations within the Premises and Tenant’s use of the Premises.  Neither the
approval by Landlord of the Approved Construction Drawings or any plans,
specifications, drawings or other items associated with Landlord’s Work nor
Landlord’s performance, supervision or monitoring of the Landlord’s Work shall
constitute any warranty or covenant by Landlord to Tenant as to the adequacy of
the design for Tenant’s intended use of the Premises.
3.8    GENERAL PROVISIONS APPLICABLE TO CONSTRUCTION.
All construction work required or permitted by this Lease by Tenant and Landlord
(including the Approved Contractor) shall be done in a good and workmanlike
manner and in compliance with all applicable laws and all ordinances,
regulations and orders of governmental authority. Landlord and Tenant may each
inspect the work of the other at reasonable times and shall give notice of
observed defects.
3.9    CONSTRUCTION REPRESENTATIVES.
Each party authorizes the other to rely in connection with plans and
construction upon approval and other actions on the party's behalf by any
Construction Representative of the party named in Section 1.2 or any person
hereafter designated in substitution or addition by notice to the party relying
thereon.
ARTICLE IV    
RENT
4.1    RENT PAYMENTS
The Base Rent (at the rates specified in Section 1.2 hereof) and the additional
rent or other charges payable pursuant to this Lease shall be payable by Tenant
to Landlord at the Payment Address or such other place as Landlord may from time
to time designate by notice to Tenant without any demand, counterclaim offset,
or deduction whatsoever unless and except as otherwise specifically provided in
this Lease.


24



--------------------------------------------------------------------------------





(a)    Subject to the Free Rent Period during which period Base Rent shall be
abated, commencing on the Term Commencement Date, Base Rent and the monthly
installments of Tenant’s Proportionate Share of the Tax Excess and Tenant’s
Proportionate Share of Operating Costs Excess shall be payable in advance on the
first day of each and every calendar month during the term of this Lease. As
used in this Lease, the term “lease year” shall mean any calendar year or part
thereof falling within the Lease Term.
(b)    Base Rent and the monthly installments of Tenant’s Proportionate Share of
the Tax Excess and Tenant’s Proportionate Share of Operating Costs Excess for
any partial month shall be paid by Tenant to Landlord at such rate on a pro rata
basis based on the number of days in such month and the number of days in such
year. Any other charges payable by Tenant on a monthly basis, as hereinafter
provided, shall likewise be prorated.
(c)    For purposes herein, Base Rent and the monthly installments of Tenant’s
Proportionate Share of the Tax Excess and Tenant’s Proportionate Share of
Operating Costs Excess for any partial month, as well as any other charges due
by Tenant hereunder, shall be deemed “Rent.” “Additional Rent” or “additional
rent” consists of all such other sums of money as shall become due from and
payable by Tenant to Landlord hereunder other than Base Rent, and, unless
another due date is provided for in this Lease with respect thereto, additional
rent shall be paid within thirty (30) days after written demand by Landlord,
accompanied by invoices substantiating same.
(d)    Rent not paid within ten (10) days of the date due shall bear interest at
a rate (the “Lease Interest Rate”) equal to the lesser of (i) the so-called
prime rate of interest charged from time to time by Bank of America, or its
successor, plus two percent (2%) per annum or (ii) the maximum legally
permissible rate, from the due date until paid.
(e)    If any Rent or any other payments due hereunder from Tenant are not paid
within ten (10) days of the due date thereof, Tenant shall be charged a late fee
of $250.00 for each late payment for each month or portion thereof that said
payment remains outstanding. Said late fee shall be payable in addition to and
not in exclusion of any other remedies of Landlord on account of such late
payments, including without limitation the obligation to pay interest on late
payments, as provided above.
4.2    REAL ESTATE TAX
(a)    The term “Taxes” shall mean all taxes and assessments (including without
limitation, assessments for public improvements or benefits) and other charges
or fees in the nature of taxes for municipal services which at any time during
or in respect of the Lease Term may be assessed, levied, confirmed or imposed on
or in respect of, or be a lien upon, the Building and the Lot, or any part
thereof, or any rent therefrom or any estate, right, or interest therein, or any
occupancy, use, or possession of such property or any part thereof, and ad
valorem taxes for any personal property used in connection with


25



--------------------------------------------------------------------------------





the Building or Lot. Taxes shall not include any penalties incurred as a result
of Landlord’s non-payment of Taxes or to file any tax or information returns
when due. Landlord represents that the Building and the Lot are fully-assessed,
and are not subject to any Tax abatements or exemptions or special assessments.
Should the Commonwealth of Massachusetts, or any political subdivision thereof,
or any other governmental authority having jurisdiction over the Building, (1)
impose a tax, assessment, charge or fee, which Landlord shall be required to
pay, by way of substitution for or as a supplement to such Taxes, or (2) impose
a tax on rents in substitution for or as a supplement to a tax levied against
the Building or the Lot or any part thereof and/or the personal property used in
connection with the Building or the Lot or any part thereof, all such taxes,
assessments, fees or charges (“Substitute Taxes”) shall be deemed to constitute
Taxes hereunder, but any such Substitute Taxes shall be computed as if the
Building and Land were the only property of Landlord and the rents received by
Landlord were the only income of Landlord. Taxes shall also include, in the year
paid, all reasonable fees and costs incurred by Landlord in seeking to obtain a
reduction of, or a limit on the increase in, any Taxes, regardless of whether
any reduction or limitation is obtained. Tenant shall receive a proportionate
credit for any such net tax abatements that Landlord receives during the Term,
based on Tenant’s Base Tax Year and previous payments. Except as hereinabove
provided with regard to Substitute Taxes, Taxes shall not include any
inheritance, excise, estate, succession, transfer, gift, franchise, net income
or capital stock tax.
The term “Tax Period” shall mean the period during the Term during which Taxes
are required to be paid under applicable law. Thus, under the law presently in
effect in the Commonwealth of Massachusetts, Tax Period means the period from
July 1 of a calendar year to June 30 of the subsequent calendar year.
(b)    Commencing on the Tax Period beginning July 1, 2018, in the event that
the Taxes during any Tax Period exceed the Base Tax Amount, Tenant shall pay to
Landlord, as additional rent, Tenant’s Proportionate Share of such excess (the
“Tax Excess”). Tenant shall pay to Landlord, together with monthly payments of
Base Rent, pro rata monthly installments on account of the projected Tax Excess
for each Tax Period reasonably calculated by Landlord from time to time by
Landlord with an adjustment made after the close of the Tax Period, to account
for actual Tax Excess for such Tax Period. Landlord shall provide Tenant with
copies of all tax bills for a Tax Period with any notice or payment requested
made under this subsection. If the total of such monthly installments in any Tax
Period is greater than Tenant’s Proportionate Share of actual Tax Excess for
such Tax Period, Tenant shall be entitled to a credit against Tenant’s rental
obligations hereunder in the amount of such difference or, if the Lease Term has
expired and Tenant has no outstanding monetary obligations to Landlord, Landlord
shall promptly pay such amount to Tenant. If the total of such monthly
installments is less than such liability for such Tax Period, Tenant shall pay
to Landlord the amount of such difference within thirty (30) days after Tenant
receives Landlord’s invoice therefore, together with all supporting and backup
documentation relevant thereto.


26



--------------------------------------------------------------------------------





(c)    If any Taxes, with respect to which Tenant shall have paid Tenant’s
Proportionate Share of Tax Excess, shall be adjusted to take into account any
abatement or refund, Tenant shall be entitled to a credit against rental
obligations hereunder, in the amount of Tenant’s Proportionate Share of such
abatement or refund less Landlord’s costs or expenses, including without
limitation appraiser’s and attorneys’ fees, of securing such abatement or refund
(to the extent such costs were not originally included in Taxes) or, if the
Lease Term has expired and Tenant has no outstanding monetary obligations to
Landlord, Landlord shall promptly pay such amount to Tenant. Tenant shall not
apply for any real estate tax abatement without the prior written consent of
Landlord.
(d)    Tenant shall pay prior to delinquency all taxes assessed against and
levied upon trade fixtures, furnishings, inventory, equipment and all other
personal property of Tenant contained in, on, upon or around the Premises or
related to Tenant’s use of the Premises. If any of Tenant’s personal property
shall be assessed with Landlord’s real or personal property, Tenant shall pay to
Landlord the taxes attributable to Tenant within twenty (20) days after receipt
of a written statement from Landlord setting forth the taxes applicable to
Tenant’s property.
4.3    TENANT’S SHARE OF OPERATING COSTS
Commencing on January 1, 2018, in the event that the Operating Costs (defined
below) during any calendar year during the Lease Term exceed Operating Costs for
the Base Operating Year (i.e., the Base Operating Costs), Tenant shall pay to
Landlord, as additional rent, Tenant’s Proportionate Share of such excess (the
“Operating Costs Excess”). Tenant shall pay to Landlord pro rata monthly
installments on account of the projected Operating Costs Excess for each Lease
calendar year during the Lease Term in amounts reasonably calculated from time
to time, but not more than once during the Lease calendar year, by Landlord with
an adjustment made after the close of the Lease calendar year, to account for
actual Operating Costs Excess for such Lease calendar year. Landlord shall
deliver a statement of actual expenses in line-item detail, consistently applied
throughout the Lease Term, within ninety (90) days after the close of each Lease
calendar Year. If the total of such monthly installments in any Lease calendar
year is greater than Tenant’s Proportionate Share of actual Operating Costs
Excess for such Lease calendar year, Tenant shall be entitled to a credit
against Tenant’s monthly installments on account of projected Operating Costs
Excess hereunder in the amount of such difference or, if the Lease Term has
expired and Tenant has no outstanding monetary obligations to Landlord, Landlord
shall promptly pay such amount to Tenant. If the total of such monthly
installments is less than such liability for such Lease calendar year, Tenant
shall pay to Landlord the amount of such difference, as additional rent, within
thirty (30) days after Tenant receives Landlord’s invoice therefore, together
with all supporting and backup documentation relevant thereto.
As used in this Lease, the term “Operating Costs” shall mean all costs and
expenses incurred by Landlord in connection with the operation, insuring,
repair, equipping, maintenance, replacement, management, cleaning and protection
(collectively,


27



--------------------------------------------------------------------------------





“the Operation”) of the Building, the Building heating, ventilating, electrical,
plumbing, and other systems and the Lot (collectively, “the Property”),
including, without limitation, the following:
(1)    All expenses incurred by Landlord or its agents which shall be related to
employment of day and night supervisors, janitors, handymen, carpenters,
engineers, firemen, mechanics, electricians, plumbers, guards, cleaners and
other personnel (including amounts incurred for wages, salaries and other
compensation for services, payroll, social security, unemployment and similar
taxes, workmen’s compensation insurance, disability benefits, pensions,
hospitalization, retirement plans and group insurance, uniforms and working
clothes and the cleaning thereof, and expenses imposed on Landlord or its agents
pursuant to any collective bargaining agreement), for services in connection
with the Operation of the Property, and personnel engaged in supervision of any
of the persons mentioned above; provided, however, that the costs of employing
personnel who work less than full-time in connection with the Operation of the
Property shall be equitably adjusted; (2) The cost of services, materials and
supplies furnished or used in the Operation of the Property, including, without
limitation, the cost to perform Landlord’s obligations under Sections 8.2 and
9.1 of this Lease; (3) The amounts paid for legal and other professional fees
relating to the Operation of the Property, but excluding such fees paid in
connection with (x) negotiations for or the enforcement of leases; and (y)
seeking abatements of Taxes; (4) Insurance premiums and commercially reasonable
deductibles, in Landlord’s good faith determination, to the extent required,
including without limitation rental abatement insurance pursuant to Section 11.5
of this Lease and casualty insurance required of Landlord under Section 11.7 of
this Lease; (5) Costs for electricity, oil, natural gas, steam, water and other
utilities required in the Operation of the Property; (6) Water and sewer use
charges within the Building (as limited to domestic use and including other
costs and expenses relating to the Building’s sewer or septic system components
but excluding all water and sewer use charges resulting from the use of any
tenant in any demised premises within the Building); (7) The costs of
snow-plowing and removal, landscaping and maintaining and operating irrigation
systems; (8) Amounts paid to independent contractors for services, materials and
supplies furnished for the Operation of the Property; (9) the cost of operating,
replacing, modifying and/or adding improvements or equipment (i) mandated by any
law, statute, regulation or directive of any governmental agency first in effect
after the date of this Lease and any repairs or removals necessitated thereby,
(ii) necessitated by the failure of Building machinery or equipment for which a
prudent owner of comparable properties, in accordance with reasonable and
customary building management practices, would elect to replace such machinery
or equipment instead of repair or (iii) intended to improve the utility,
efficiency or capacity of any Building System; (11) the cost of installing
intrabuilding networking or related cabling (“INC”) and maintaining, repairing,
securing and replacing existing INC for use by all tenants in the Building (and
excluding such work by Landlord to the extent any INC is serving only a single
tenant), (12) payments to independent contractors under service contracts for
cleaning, operating, managing, maintaining and repairing the Building and said
common areas (which payments may be to affiliates of Landlord); (13) a
Management fee based on a percentage of the gross


28



--------------------------------------------------------------------------------





rentals of the Building; provided, however, that management fees shall not
exceed 3% of gross rental income; and (14) all other net expenses incurred in
connection with the Operation of the health club, cafeteria facility, or other
common amenity therein; provided that any associated revenues (by means of
rental payments, membership fees or the like) shall have been first applied in
determining any such net expenses. Operating Costs shall also include the
Building’s share (as reasonably determined and allocated by Landlord), if any,
of: (i) the costs incurred by or attributable to Landlord in operating,
maintaining, repairing, insuring and paying real estate taxes upon any common or
shared facilities from time to time serving the Lot or Building in common with
other buildings or parcels of land, such as any so-called “loop” access roads,
retention ponds, sewer and other utility lines, amenities and the like; (ii)
shuttle bus service (if and so long as Landlord shall provide the same); (iii)
related personnel and the cost of administrative and or service personnel whose
duties are not limited solely to the Building and/or the Lot, as allocated to
the Building and/or Property by Landlord; and (iv) payments made by Landlord
under any easement, license, operating agreement, declaration, restrictive
covenant, or instrument pertaining to operating, maintaining, repairing,
managing, insuring and paying real estate taxes among other buildings or parcels
of land; provided, however, as of the date hereof, there are no such Operating
Costs described in this sentence being passed along to Building tenants.
Operating Costs may be incurred directly or by way of reimbursement, and shall
include taxes applicable thereto.
Notwithstanding the foregoing, any costs not enumerated above or otherwise
approved by Tenant in writing shall be excluded from Operating Costs, including
the following: (i) costs of curing design or construction defects; (ii)
depreciation; (iii) interest and principal payments on mortgages and other debt
costs and ground lease payments, if any, and any penalties assessed as a result
of Landlord’s late payments of such amounts; (iv) real estate broker leasing
commissions or compensation; (v) any cost or expenditure (or portion thereof)
for which Landlord is reimbursed, whether by insurance proceeds or otherwise;
(vi) attorneys’ fees, costs, disbursements, advertising and marketing and other
expenses incurred in connection with the negotiation and/or enforcement of
leases with current and prospective tenants of the Building; (vii) rent for
space which is not actually used by Landlord in connection with the management
and operation of the Building; (viii) all costs or expense (including fines,
penalties and legal fees) incurred due to the violation by Landlord, its
employees, agents, contractors or assigns of the terms and conditions of the
Lease, or any valid applicable building code, governmental rule, regulation or
law, (ix) except for the above-referenced management fees, any overhead or
profit increments to any subsidiary of affiliate of Landlord for services on or
to the Building, to the extent that the costs of such services exceed
competitive costs for such services; (x) the cost of constructing tenant
improvements for Tenant or any other tenant of the Building; (xi) Operating
Costs specially charged to and paid by any other tenant of the Building; (xii)
the cost of special services, goods, or materials provided to any other tenant
of the Building or Property; (xiii) capital improvements unless (X) required to
comply with Laws and Restrictions first in effect after the Term Commencement
Date of this Lease, (Y) necessary because of the failure of existing Building
machinery or equipment for which a prudent owner of comparable properties, in
accordance with


29



--------------------------------------------------------------------------------





reasonable and customary building management practices, would elect to replace
such machinery or equipment instead of repair, or (Z) which are intended to
improve the utility, efficiency or capacity of any Building system, in each case
to be amortized over the useful life thereof together with interest on the
unamortized balance thereof on any funds borrowed by Landlord to finance such
capital improvements; or to extent such sums are not borrowed by Landlord to
finance such capital improvements, with no additional interest costs included;
(xiv) costs and expenses incurred in connection with disputes with individual
tenants and/or the existence, maintenance or non-Property related operations of
the legal entity or entities of which Landlord is comprised; (xv) costs of
repairs necessitated by the negligence or willful misconduct of Landlord, its
agents, contractors, employees, lenders or prospective purchasers; (xvi) subject
to (xiii) above, the costs of developing and constructing the property or other
improvements or additions at the Property, whether capital expenditures or
otherwise; (xvii) Taxes and any other governmental payment incurred by Landlord
in connection with the development or construction of the Property; (xviii) the
cost of removing or remediating Hazardous Matters from the Property; (xix) any
amounts paid to a person, firm, corporation or other entity under common
ownership and control with Landlord that is in excess of the amount that would
have been paid on an arms-length basis in the absence of such relationship; (xx)
the cost of acquiring sculptures, paintings and other objects of art; (xxi)
salaries and bonuses and benefits of officers, executives of Landlord and
administrative employees above the grade of property manager or building
supervisor, and if a property manager or building supervisor or any personnel
below such grades are shared with other buildings or has other duties not
related to the building containing the Premises, only the allocable portion of
such person or persons salary, bonuses, and benefits shall be included in
Operating Costs; and (xxii) replacement and contingency reserves.
Notwithstanding anything contained herein to the contrary, Tenant’s
Proportionate Share of any Operating Costs Excess for each Lease year following
the first Lease Year, exclusive of real estate taxes (the Building’s
proportionate share thereof), Landlord’s Insurance, snow and ice removal, and
utilities (the “Uncontrollable Cam Expenses”), shall not exceed 105% per year,
on a non-cumulative basis, of the portion of Tenant’s Proportionate Share of
Operating Costs Excess attributable to these same Operating Costs (as subject to
same exclusions) actually paid by Tenant for the prior Lease year.
If during all or part of any Lease calendar year (including, without limitation,
the calendar year in which occurs any part of the term of this Lease and
includes the Base Operating Year), Landlord is not performing or furnishing any
item to any portion of the Building (the cost of which, if performed or
furnished by Landlord to such portion of the Building would constitute a part of
Operating Costs) on account of such portion of the Building not being occupied
or leased, then Operating Costs shall be deemed to be increased by an amount
equal to the additional costs and expenses which would reasonably have been
incurred during such period by Landlord if it had performed or furnished such
item to 95% of the Building.
4.4    INSPECTION RIGHT.


30



--------------------------------------------------------------------------------





Landlord shall permit Tenant, at Tenant’s expense and during normal business
hours, but only one time with respect to any Lease calendar year, including the
Base Operating Year, to review Landlord’s invoices and statements relating to
the Operating Costs for the applicable Lease calendar year for the purpose of
verifying the Operating Costs and Tenant’s share thereof, provided that notice
of Tenant’s desire to so review is given to Landlord not later than 120 days
after Tenant receives an annual statement from Landlord, and provided that such
review is thereafter commenced and prosecuted by Tenant with due diligence.
Landlord shall make available to Tenant as part of any such review backup
documentation relative to the Operating Costs for any such period. Any Operating
Costs statement or accounting by Landlord shall be binding and conclusive upon
Tenant unless (i) Tenant duly requests such review within such 120 day period,
and (ii) within 120 days after such review request, Tenant shall notify Landlord
in writing that Tenant disputes the correctness of such statement, specifying
the particular respects in which the statement is claimed to be incorrect. The
accountant or accounting firm conducting the review shall not be compensated
based upon a percentage of alleged overcharges discovered. No subtenant shall
have any right to conduct a review, and no assignee shall conduct a review for
any period during which such assignee was not in possession of the Premises.
Tenant agrees that the results of any Operating Costs review shall be kept
strictly confidential by Tenant and shall not be disclosed to any other person
or entity other than Tenant’s officers, employees, accountants, attorneys, and
lenders.
4.5    BASE RENT DURING ANY EXTENSION TERM.
During the Extension Term of this Lease (if Tenant exercises its option to
extend the Term hereof in accordance with Section 3.2 above), the annual Base
Rent to be paid by Tenant shall be the Fair Market Rental Value of the Premises
determined as of the first day of the applicable Extension Term.
The “Fair Market Rental Value” shall mean the market rate for the rental of the
Premises for the Extension Term, including updated base years for Operating
Costs and Taxes, based upon rents then being paid for arm’s length transactions
for comparable space in the area in which the Property is located, including all
relevant factors. The Fair Market Rental Value shall be determined as follows:
Within thirty (30) days after the exercise by Tenant of its option to extend the
Term, Landlord shall advise Tenant in writing of Landlord’s determination of the
Fair Market Rental Value. Tenant shall be deemed to have accepted the rental
amount contained in Landlord’s said notice, and such rental rate shall be
conclusively deemed to be the Fair Market Rental Value, unless Tenant notifies
Landlord in writing, within seven (7) business days after Landlord’s notice,
that Tenant disputes the aforementioned determination by Landlord, in which
event the parties shall proceed to the Fair Market Rental Value determination as
set forth below.
In the event that Tenant so disputes the determination of the Fair Market Rental
Value by Landlord, and Landlord and Tenant are unable to agree on the Fair
Market Rental Value within 30 days, the same shall be determined as follows:
Landlord and


31



--------------------------------------------------------------------------------





Tenant each shall, within ten days after the expiration of such thirty (30) day
period, appoint an independent appraiser who shall be instructed to determine
independently the Fair Market Rental Value. If the difference between the
amounts so determined by such appraisers does not exceed ten percent (10%) of
the lesser of such amounts, then the Fair Market Rental Value shall be an amount
equal to fifty percent (50%) of the total of the amounts so determined. If the
difference between the amounts so determined shall exceed ten percent (10%) of
the lesser of such amounts, then such two (2) appraisers shall have ten (10)
days thereafter to appoint a third appraiser, but if such appraisers fail to do
so within such ten (10) day period, then either Landlord or Tenant may request
the Greater Boston Real Estate Board or any successor organization thereto to
appoint an appraiser within ten (10) days of such request, and both Landlord and
Tenant shall be bound by any appointment so made within such ten (10) day
period. If no such appraiser shall have been appointed within such ten (10) days
either Landlord or Tenant may apply to any court having jurisdiction to have
such appointment made by such court. Any appraiser appointed by the original
appraisers, by the Greater Boston Real Estate Board or by such court shall be
instructed to determine the Fair Market Rental Value in accordance with the
definition of such term contained herein and within twenty (20) days after its
appointment. If the third appraisal shall exceed the higher of the first two
appraisals, the Fair Market Rental Value shall be the higher of the first two
appraisals; if the third appraisal is less than the lower of the first two
appraisals, the Fair Market Rental Value shall be the lower of the first two
appraisals. In all other cases, the Fair Market Rental Value shall be equal to
the third appraisal. Notwithstanding the foregoing, if either party shall fail
to appoint its appraiser within the 10 day period specified above (such party
being referred to herein as the “failing party”), the other party may serve
notice on the failing party requiring the failing party to appoint its appraiser
within ten (10) days of the giving of such notice. If the failing party shall
not respond by appointment of its appraiser within said ten day period, then the
appraiser appointed by the other party shall be the sole appraiser whose
determination of the Fair Market Rental Value shall be binding and conclusive
upon Tenant and Landlord. Each party shall pay for the fees and expenses of the
appraiser appointed by it, but the fees and expenses of the third appraiser
shall be shared equally by the parties. All appraisers appointed hereunder shall
be real estate brokers or MAI appraisers having not less than ten (10) years’
experience in leasing space or in appraising the value of leasehold interests in
real estate similar to the Building located in the Boston Metro-West market. The
foregoing determination shall be conclusive, final and binding on the parties
and enforceable in any court having jurisdiction over the parties.
If the parties are unable to agree on the Fair Market Rental Value (or the
arbitration procedure set forth above has not concluded) prior to the first day
of the Extension Term, Tenant shall make monthly payments on account of Base
Rent (in addition to all additional rent and other payments hereunder) in
accordance with the increase in Base Rent established in the Lease for the last
month of the initial term until the Fair Market Rental Value has been finally
established as herein provided, at which time an appropriate retroactive Base
Rent adjustment payment or refund shall be made, if necessary.


32



--------------------------------------------------------------------------------





ARTICLE V    
USE OF PREMISES
5.1    PERMITTED USE
Tenant agrees that the Premises shall be used and occupied by Tenant only for
the purposes specified as the Permitted Use thereof in Section 1.2 of this
Lease, and for no other purpose or purposes.
Tenant shall comply and shall cause its employees, agents, and invitees to
comply with such reasonable rules and regulations as Landlord shall from time to
time establish for the proper regulation of the Building and the Lot, provided
that Landlord gives Tenant reasonable advance notice thereof and that such
additional rules and regulations shall be of general application to all the
tenants in the Building, except where different circumstances justify different
treatment.
5.2    COMPLIANCE WITH LAWS
Tenant shall, at Tenant’s sole expense, promptly comply with all applicable
laws, ordinances, rules, regulations, orders, certificates of occupancy,
conditional use or other permits, variances, covenants and restrictions of
record, the recommendations of Landlord’s engineers or other consultants, and
requirements of any fire insurance underwriters, rating bureaus or government
agencies, now in effect or which may hereafter come into effect (collectively,
“Laws and Restrictions”), whether or not they reflect a change in policy from
that now existing, during the term or any part of the term hereof, relating in
any manner to the occupation and use by Tenant of the Premises, completion of
Tenant’s Initial Work and any Alterations performed by Tenant except that the
Tenant may defer compliance so long as the validity of any such Laws and
Restrictions shall be contested by Tenant in good faith and by appropriate legal
proceedings. Landlord shall, at its own cost and expense, comply with all Laws
and Restrictions generally applicable to the Building as a whole, and
notwithstanding anything to the contrary contained herein, Tenant shall not be
required to make any structural change, alteration, addition or correction
required by any Law and Restrictions which may be adopted or promulgated after
the date of this Lease, unless necessitated by Tenant’s acts, Tenant’s
Alterations or Tenant’s particular use of the Premises for purposes other than
the Permitted Uses. Landlord agrees to promptly remedy any violations noted or
issued with respect to the Building which shall either prevent Tenant from
making any Alterations in the Premises or from opening for or conducting
business in the Premises. Tenant agrees that no trade or occupation shall be
conducted in the Premises or use made thereof which will be unlawful, improper,
or contrary to any Laws and Restrictions or which will disturb the quiet
enjoyment of the other tenants of the Building. Other than the Certificate of
Occupancy required for the Premises to be procured upon completion of Landlord’s
Work (which is Landlord’s responsibility), Tenant shall obtain any and all
approvals, permits, licenses, variances and the like from governmental or
quasi-governmental authorities, including without limitation any Architectural
Access Board and Board of Fire Underwriters (collectively, “Approvals”) which
are required for


33



--------------------------------------------------------------------------------





Tenant’s use of the Premises, including, without limitation, any which may be
required for any construction work and installations in conjunction with the
Tenant’s Initial Work, alterations, or additions made by Tenant to, in, on, or
about the Premises; provided, however, that Tenant shall not seek or apply for
any Approvals without first having given Landlord a reasonable opportunity to
review any applications for Approvals and all materials and plans to be
submitted in connection therewith and obtaining Landlord’s written consent,
which consent shall not be unreasonably withheld, conditioned or delayed. Upon
Tenant’s request and at Tenant’s expense, Landlord shall join in the application
for any Approvals whenever such joining by Landlord shall be required by any
governmental agency having jurisdiction, and Landlord shall otherwise reasonably
cooperate with Tenant in connection therewith upon Tenant’s request. In any
event, Tenant shall be responsible for all costs, expenses, and fees in
connection with obtaining all Approvals. Without limiting the general
application of the foregoing, other than Landlord’s Work, Tenant shall be
responsible for compliance of the Premises, including, without limitation, any
alterations it may make to the Premises, with the requirements of the Americans
with Disabilities Act (42 U.S.C. Section 12101 et seq.) and the regulations and
Accessibility Guidelines for Buildings and Facilities issued pursuant thereto,
as the same may be amended from time to time (collectively, the “ADA”). Other
than Landlord’s Work, Tenant shall be responsible for compliance of the Premises
with the ADA throughout the term of the Lease. Tenant’s inability to obtain or
delay in obtaining any such Approval shall in no event reduce, delay, or
terminate Tenant’s rental, payment, and performance obligations hereunder.
Tenant shall, at its own cost and expense, (i) make all installations, repairs,
alterations, additions, or improvements to the Premises required by any Laws and
Restrictions as a result of Tenant’s particular use of the Premises; (ii) keep
the Premises equipped with all required safety equipment and appliances; and
(iii) comply with all of Landlord’s and Tenant’s insurers reasonable
requirements applicable to the Premises, Building and Lot. Tenant shall not
place a load upon any floor in the Premises exceeding the lesser of (a) the
floor load per square foot of area which such floor was designed to carry as
certified by Landlord’s architect and (b) the floor load per square foot of area
which is allowed by law. Landlord reserves the right to prescribe the weight and
position of all business machines and mechanical equipment, including safes,
which shall be placed so as to distribute the weight.
5.3    INSURANCE RISKS
Tenant shall not permit any use of the Premises which will make voidable or,
unless Tenant pays the extra insurance premium attributable thereto as provided
below, increase the premiums for any insurance on the Building or on the
contents of said property or which shall be contrary to any law or regulation
from time to time established by the New England Fire Insurance Rating
Association (or any successor organization) or which shall require any
alteration or addition to the Building. Landlord shall notify Tenant of any such
condition in writing and Tenant shall have thirty (30) days after such notice to
cure. If Tenant does not cure within the prescribed timeframe, Tenant shall,
within thirty (30) days after written demand therefore, reimburse Landlord for
the costs


34



--------------------------------------------------------------------------------





of all extra insurance premiums caused by Tenant’s use of the Premises. Any such
amounts shall be deemed to be additional rent hereunder.
5.4    ELECTRICAL EQUIPMENT
Other than typical office equipment, light manufacturing, laboratory, research
and development equipment, including, without limitation, computers, copiers,
and printers, Tenant shall not, without Landlord’s written consent in each
instance, which consent shall not be unreasonably withheld, conditioned or
delayed, connect to the electrical distribution system any fixtures, appliances,
or equipment which will operate individually or collectively at a wattage in
excess of the capacity of the electrical system serving the Premises as the same
may be reasonably determined by Landlord who may audit Tenant’s use of electric
power to determine Tenant’s compliance herewith. If Landlord, in its sole
discretion, permits such excess usage, Tenant will pay for the cost of such
excess power as additional rent, together with the cost of installing any
additional risers, meters, or other facilities that may be required to furnish
or measure such excess power to the Premises.


5.5    TENANT’S OPERATIONAL COVENANTS
(a)    Affirmative Covenants
Subject to Landlord’s obligations with respect to cleaning, repair and
maintenance, in regard to the use and occupancy of the Premises, and in addition
to those covenants set forth in other sections of this Lease, Tenant will, at
its sole expense: (1) keep the inside of all glass in the doors and windows of
the Premises reasonably clean (2) replace promptly any cracked or broken glass
of the Premises that was broken by Tenant with glass of like kind and quality;
(3) maintain the Premises in a clean, orderly and sanitary condition (provided,
however, Landlord shall be responsible for the regular cleaning of the Premises
unless Tenant upon written notice to Landlord elects to conduct this regular
cleaning with its own agents in which case it shall do so at its own expense
without any credit under this Lease); (4) keep any garbage, trash, rubbish or
other refuse within the interior of the Premises until removed by Landlord or
Landlord’s agent; (5) keep all Tenant’s mechanical apparatus free of vibration
and loud noise which may be transmitted beyond the Premises; and (6) comply with
and observe all rules and regulations reasonably established by Landlord from
time to time and provided to the Tenant, including, without limitation, those
rules and regulations set forth in Exhibit C attached hereto.
(b)    Negative Covenants
In regard to the use and occupancy of the Premises and common areas, Tenant will
not, in Landlord’s reasonable judgment: (1) place or maintain any trash, refuse
or other articles in any vestibule or entry of the Premises, on the sidewalks or
corridors adjacent thereto or elsewhere on the exterior of the Premises so as to
obstruct any corridor, stairway, sidewalk or common area; (2) cause or permit
objectionable odors to


35



--------------------------------------------------------------------------------





emanate or to be dispelled from the Premises; or (3) commit, or suffer to be
committed, any waste upon the Premises or any public or private nuisance or
other act or thing which may disturb the quiet enjoyment of any other tenant or
occupant of the Building, or use or permit the use of any portion of the
Premises for any unlawful purpose.
5.6    SIGNS
Except as otherwise set forth herein, Tenant shall not place any signs,
placards, or the like on the Building or in the Premises that will be visible
from outside the Premises (including without limitation both interior and
exterior surfaces of windows). Landlord shall provide, at Landlord’s expense,
building standard lettering on Tenant’s Proportionate Share of the mahogany
tenant roster kiosk in the Building lobby to identify Tenant’s official name and
Building address. Tenant at its own cost shall provide its own signage for the
Premises, with the prior approval of Landlord, not to be unreasonably withheld,
as to design and appearance to maintain consistency with other tenant signage in
the Building. Following installation, Tenant shall maintain its existing signage
at the entrance to the Premises and shall procure Landlord’s consent, not to be
unreasonably withheld, with respect to any modifications thereto. With respect
to any monument signage located on the Lot at the entrance to the Boston Post
Road Corporate Center, Tenant shall be provided, at Landlord’s expense, an area
of signage on this monument based upon its Tenant’s Proportionate Share and the
overall available signage area.
5.7    HAZARDOUS MATERIALS
Neither Tenant nor any of its employees, agents, invitees, licensees,
contractors, representative or any other person or entity for whom Tenant is
responsible (collectively, “Tenant’s Agents”) shall use, maintain, generate,
allow or bring on the Premises or the Property or transport or dispose of, on or
from the Premises or the Property (whether into the ground, into any sewer or
septic system, into the air, by removal off‑site or otherwise) any Hazardous
Matter (as hereinafter defined) without Landlord’s consent. Tenant shall
promptly deliver to Landlord copies of any notices, orders or other
communications received from any governmental agency or official affecting the
Premises and concerning alleged violations of the Environmental Requirements
(hereinafter defined). Any Hazardous Matter in the Premises, and all containers
therefore, shall be used, kept, stored and disposed of in conformity with all
applicable Laws and Restrictions.
Tenant shall save Landlord (together with its officers, directors, stockholders,
partners, beneficial owners, trustees, managers, members, employees, agents
contractors, and mortgagees) harmless and indemnified from and against any and
all Environmental Damages (hereinafter defined) which the indemnified parties
may sustain or be put to on account of: (1) the presence or release of any
Hazardous Matter upon, in or from the Premises during the Term and during any
period when Tenant, or Tenant’s Agents, are occupying the Premises or any part
thereof, caused by Tenant or Tenant’s Agents; (2) the presence or release of any
Hazardous Matter upon, in or from the Property caused by the act, omission or
default of Tenant or Tenant’s Agents; (3) the activities or other action or
inaction of Tenant or Tenant’s Agents in violation of Environmental
Requirements; and


36



--------------------------------------------------------------------------------





(4) the breach beyond any applicable notice and cure period of any of Tenant’s
obligations under this Section 5.7, except Tenant’s indemnity shall not cover
the willful misconduct or negligence of Landlord or Landlord’s Agents. The
provisions of this Section shall be in addition to any other obligations and
liabilities Tenant may have to Landlord under this Lease or otherwise at law or
in equity, and in the case of conflict between this Section 5.7 and any other
provision of this Lease, the provision imposing the most stringent requirement
on Tenant shall control. The obligations of Tenant under this Section 5.7 shall
survive the expiration or termination of this Lease and the transfer of title to
the Premises. The following terms as used herein shall have the meanings set
forth below: “Hazardous Matter” shall mean any substance: (i) which is or
becomes defined as Hazardous Substance, Hazardous Waste, Hazardous Material or
Oil under The Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. Section 9601 et seq., M.G.L. Chapter 21C, M.G.L. Chapter 21D or
M.G.L. Chapter 21E, and the regulations promulgated thereunder, as same may be
amended from time to time; or (ii) which is toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic, mutagenic or otherwise
hazardous to health or the environment and which is or becomes regulated and the
presence of which requires investigation or remediation pursuant to any
applicable law. “Environmental Requirements” shall mean all applicable law, the
provisions of any and all approvals, and the terms and conditions of this Lease
insofar as same relate to the release, maintenance, use, keeping in place,
transportation, disposal or generation of Hazardous Matter, including without
limitation those pertaining to reporting, licensing, permitting, health and
safety of persons, investigation, containment, remediation, and disposal.
“Environmental Damages” shall mean all liabilities, injuries, losses, claims,
damages (whether special, consequential or otherwise), settlements, attorneys’
and consultants’ fees, fines and penalties, interest and expenses, and costs of
environmental site investigations, reports and cleanup, including without
limitation costs incurred in connection with: any investigation or assessment of
site conditions or of health of persons using the Building or the Lot; risk
assessment and monitoring; any cleanup, remedial, removal or restoration work
required by any governmental agency or reasonably recommended by Landlord’s
environmental consultant; any reasonable decrease in value of Landlord’s
Property; any reasonable damage caused by loss or restriction of rentable or
usable space in Landlord’s Property; or any reasonable damage caused by adverse
impact on marketing or financing of Landlord’s Property. No consent or approval
of Landlord shall in any way be construed as imposing upon Landlord any
liability for the means, methods, or manner of removal, containment or other
compliance with applicable law for and with respect to the foregoing. The terms
of this Section 5.7 shall apply to any transportation, storage, use or disposal
of Hazardous Materials irrespective of whether Tenant has obtained Landlord’s
consent therefore but nothing in this Lease shall limit or otherwise modify the
requirement of obtaining Landlord’s prior consent as set forth in the first
sentence of this Section 5.7. The consent requirement contained herein shall not
apply to ordinary office products or products used in connection with the
Permitted Uses that may contain de minimus quantities of hazardous materials and
Hazardous Matters; however, Tenant indemnification obligations are not
diminished with respect to the presence of such products.


37



--------------------------------------------------------------------------------





Landlord shall save Tenant (together with its officers, directors, stockholders,
partners, beneficial owners, trustees, managers, members, employees, agents and
contractors) harmless and indemnified from and against any and all Environmental
Damages (as defined above) which the indemnified parties may sustain or be put
to on account of the presence or release of any Hazardous Matter upon, in or
from the Property, except to the extent caused by (1) the presence or release of
any Hazardous Matter upon, in or from the Premises during the Term and during
any period when Tenant, or Tenant’s Agents, are occupying the Premises or any
part thereof, caused by Tenant or Tenant’s Agents; (2) the presence or release
of any Hazardous Matter upon, in or from the Property caused by the act,
omission or default of Tenant or Tenant’s Agents; (3) the activities or other
action or inaction of Tenant or Tenant’s Agents in violation of Environmental
Requirements; and (4) the breach of any of Tenant’s obligations under this
Section 5.7, except Landlord’s indemnity shall not cover the negligence or
willful misconduct of Tenant or the Tenant’s Agents. The provisions of this
Section shall be in addition to any other obligations and liabilities Landlord
may have to Tenant under this Lease or otherwise at law or in equity, and in the
case of conflict between this Section 5.7 and any other provision of this Lease,
the provision imposing the most stringent requirement on Landlord shall control.
Notwithstanding anything herein to the contrary, Tenant shall not be responsible
for the costs and expenses incurred in connection with the removal or
remediation of Hazardous Material that is not in compliance with applicable law
on, the Term Commencement Date and which is located in, on or under the Building
or the Property prior to the Term Commencement Date and was not brought on to
the Property by Tenant or its agents. Landlord warrants and represents that
there are currently no Hazardous Materials in the Premises.
ARTICLE VI    
INSTALLATIONS, ALTERATIONS, AND ADDITIONS
Following completion of the Landlord’s Work, Tenant after the Term Commencement
Date shall not make any alterations, improvements, additions, utility
installations or repairs (hereinafter collectively referred to as “Alterations”)
to the Premises, except in accordance with this Article VI and with the prior
written consent of Landlord, which Landlord agrees not unreasonably to withhold,
condition or delay as to nonstructural Alterations (nonstructural Alterations
being those that do not affect the Building’s structure, roof, exterior or
mechanical, electrical, plumbing, life safety or other Building systems of the
Building or Premises) within the ten (10) day period below. Tenant shall submit,
together with Tenant’s request for approval to perform any such alterations,
additions or improvements, a specific request for Landlord’s decision as to
whether or not such alterations, additions or improvements must be removed upon
the expiration or earlier termination of the Lease, and Landlord shall inform
Tenant of its decision as to Alterations, the removal thereof, and Tenant’s
contractors within ten (10) days of such request; provided, however, Tenant
shall have no demolition obligation and shall not be required to remove any
Alterations unless the same are not generally usable


38



--------------------------------------------------------------------------------





by other office tenants. Such decision shall be binding upon both Landlord and
Tenant, their successors and assigns. In the event that Landlord fails to supply
Tenant with an answer in writing, Tenant will not be required to remove said
alterations, additions or improvements upon the expiration or earlier
termination of the Lease, and such Alterations and contractors shall be
approved. In no event shall Landlord’s approval of any proposed Alterations to
the Premises constitute a representation by Landlord that such work complies
with the requirements of any applicable Laws and Restrictions, including without
limitation the requirements of the ADA. Without limiting any of the terms
hereof, Landlord will not approve any Alterations increasing the cost of
construction, insurance or taxes on the Building or of Landlord’s services to
the Premises, unless Tenant first gives assurances acceptable to Landlord for
payment of such increased cost. All Alterations made by Tenant shall be made in
accordance with plans and specifications (to the extent plans and specifications
are required by Laws and Requirements to be submitted to any governmental
authority) which have been reasonably approved in writing by the Landlord,
pursuant to a duly issued permit, and in accordance with all Laws and
Restrictions, the provisions of this Lease and in a good and first-class
workmanlike manner using new materials of same or better quality as base
building standard materials, free of all liens and encumbrances and prior to
Tenant’s use of the Premises, after the performance of any such Alterations,
Tenant shall procure (other than the Certificate of Occupancy) any required
certificates. All Alterations shall be performed by a contractor or contractors
selected by Tenant and reasonably approved in writing by Landlord. Tenant shall
reimburse Landlord for any reasonable out-of-pocket costs it incurs in reviewing
the plans therefore. If, as a result of any Alterations made by Tenant, Landlord
is obligated to comply with ADA or any other Laws or Restrictions and such
compliance requires Landlord to make any improvement or Alteration to any
portion of the Building, as a condition to Landlord’s consent, Landlord shall
have the right to require Tenant to pay to Landlord prior to the construction of
any Alteration by Tenant, the entire reasonable cost of any improvement or
Alteration Landlord is obligated to complete by such Law and Restriction. After
the expiration of any applicable notice and cure period, Landlord shall have the
right to stop any work not being performed in conformance with this Lease, and,
at its option, may repair or remove non-conforming work at the expense of
Tenant. Tenant hereby indemnifies and holds Landlord harmless from and against
any liens, encumbrances and violations of Laws and Restrictions caused by
Tenant’s Alterations. The filing of any lien or encumbrance, or the violation of
Laws or Restrictions caused by Tenant’s Alterations, beyond any applicable
notice and cure period, shall constitute a default hereunder, and Tenant, at its
expense, shall satisfy, cancel or discharge all such liens relating to any
Alterations, and remove same from the record (or may bond such liens) within
thirty (30) days after Landlord makes written demand therefor as set forth in
Section 17.21 hereof. The repair and indemnity obligations of Tenant hereunder,
including Tenant’s obligations to repay Landlord the cost of repairing or
removing Alterations, shall survive the termination of this Lease. All
Alterations performed by Tenant in the Premises shall remain therein (unless
Landlord directs Tenant to remove the same on termination or expiration of this
Lease in accordance with the provisions set forth above) and, at termination or
expiration, shall be surrendered as a part thereof, except for Tenant’s usual
trade furniture and


39



--------------------------------------------------------------------------------





equipment, if movable, installed prior to or during the Lease term at Tenant’s
cost, which trade furniture and equipment Tenant shall remove in their entirety
prior to the termination or expiration of this Lease. Tenant agrees to repair
any and all damage to the Premises resulting from such removal (including
removal of Tenant’s Alterations directed by Landlord in accordance with the
provisions set forth above) or, if Landlord so elects, to pay Landlord for the
reasonable cost of any such repairs forthwith after billing therefore. At all
times when any Alterations by Tenant are in progress, there shall be maintained,
at Tenant’s cost and expense, insurance meeting the requirements under Article
11 of this Lease and certificates of insurance evidencing such coverage shall be
furnished to Landlord prior to the commencement of any such work.
Notwithstanding the above, Tenant may make cosmetic alterations without
Landlord’s approval, provided Tenant complies with the requirements for
performing work in the Premises and for removal thereof upon expiration or
termination of Lease Term in accordance with this Lease.
ARTICLE VII    
ASSIGNMENT AND SUBLETTING
7.1    PROHIBITION
Notwithstanding any other provision of this Lease, and other than in the case of
a Permitted Transfer, Tenant shall not, directly or indirectly, assign,
mortgage, pledge or otherwise transfer, voluntarily or involuntarily, this Lease
or any interest herein or sublet (which term without limitation, shall include
granting of concessions, licenses, and the like) or allow any other person or
entity to occupy the whole or any part of the Premises, without, in each
instance, having first received the express written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed. Without
limitation, it shall not be unreasonable for Landlord to withhold such approval
from any assignment or subletting where, in Landlord’s reasonable opinion: (i)
the proposed sublessee or assignee is a current tenant or a prospective tenant
(meaning such tenant has been shown space or has been presented with or has made
an offer to lease space within the last three months) of the Building at any
time that Landlord has space in the Building to offer such Tenant comparable to
the Premises; (ii) the use of the Premises by any sublessee or assignee (even
though a Permitted Use) violates any use restriction granted by Landlord in any
other lease or would otherwise cause Landlord to be in violation of its
obligations under another lease or agreement to which Landlord is a party of
which Tenant has received prior notice; (iii) Landlord has sued or been sued by
the proposed assignee or subtenant or has otherwise been involved in a legal
dispute with the proposed assignee or subtenant; (iv) the proposed assignee’s or
subtenant’s business will impose a burden on the Property’s parking facilities,
elevators, common areas, facilities, or utilities that is materially greater
than the burden imposed by Tenant, in Landlord’s reasonable judgment; (v) Tenant
is in default of any of its obligations under the Lease beyond applicable notice
and cure periods at the time of the request; (vi) the assignee or subtenant is
involved in a business which conflicts with the Permitted Use hereunder; (vii)
the assignee or subtenant intends to use the Premises as an executive suite; or
( viii)


40



--------------------------------------------------------------------------------





the assignee or subtenant is a governmental or quasi-governmental entity or an
agency, department or instrumentality of a governmental or quasi-governmental
agency that does not presently occupy any space in the Building. In no event,
however, shall Tenant assign this Lease or sublet the whole or any part of the
Premises to a proposed assignee or sublessee which at the time of the request is
judicially declared bankrupt or insolvent according to law, or with respect to
which at the time of the request an assignment has been made of property for the
benefit of creditors, or with respect to which at the time of the request a
receiver, guardian, conservator, trustee in involuntary bankruptcy or similar
officer has been appointed to take charge of all or any substantial part of the
proposed assignee’s or sublessee’s property by a court of competent
jurisdiction, or with respect to which at the time of the request a petition has
been filed for reorganization under any provisions of the Bankruptcy Code now or
hereafter enacted, or if at the time of the request a proposed assignee or
sublessee has filed a petition for such reorganization, or for arrangements
under any provisions of the Bankruptcy Code now or hereafter enacted and
providing a plan for a debtor to settle, satisfy or extend the time for the
payment of debts. Any assignment of this Lease or subletting of the whole or any
part of the Premises (other than Permitted Transfers as set forth below) by
Tenant without Landlord’s express consent shall be invalid, void and of no force
or effect. This prohibition includes, without limitation, any assignment,
subletting, or other transfer that would occur by operation of law, merger,
consolidation, reorganization, acquisition, transfer, or other change of
Tenant’s corporate or proprietary structure, subject, however to the provisions
set forth in the last paragraph of this Section 7.1. Any request for consent
under this Section 7.1 shall set forth, in detail reasonably satisfactory to
Landlord, the identification of the proposed assignee or sublessee, and the
material terms on which the proposed assignment or subletting is to be made,
including, without limitation, the rent to be paid in respect thereto and such
request shall be treated as Tenant’s representation in respect to the
information submitted therewith (“Tenant’s Offer Notice”), and Landlord shall,
within twenty (20) days after receipt of the Tenant’s Offer Notice, either (a)
reasonably consent or deny its consent to such assignment or subletting, or (b)
if Section 7.4 hereof is applicable, exercise its recapture right. In the event
that Landlord fails to supply Tenant with an answer in writing within such
twenty (20) day period, such proposed assignment or sublease shall be deemed
approved by Landlord, and Landlord shall have waived its recapture right in
Section 7.4.
In any case where Landlord shall consent to any assignment or subletting, Tenant
originally named herein shall remain fully liable for Tenant obligations
hereunder, including, without limitation, the obligation to pay the rent and
other amounts provided under this Lease and such liability shall not be affected
in any way by any future amendment, modification, or extension of this Lease or
any further assignment, other transfer, or subleasing and Tenant hereby
irrevocably consents to any and all such transactions; provided, however, if
this Lease be modified after any such assignment so as to increase Tenant’s
obligations, then the originally named Tenant, unless it consented to such
modification, shall be liable only for the obligations under this Lease as same
existed prior to such modifications. Tenant agrees to pay to Landlord, within
thirty (30) days of billing therefor, all reasonable legal and other
out-of-pocket expenses incurred by


41



--------------------------------------------------------------------------------





Landlord in connection with any request to assign or sublet, excluding Permitted
Transfers, not to exceed $2,000.00 in the aggregate per assignment or sublet. It
shall be a condition of the validity of any permitted assignment that the
assignee agree, in commercially reasonable form satisfactory to Landlord, to be
bound by all Tenant obligations hereunder, including, without limitation, the
obligation to pay all Rent and other amounts provided for under this Lease and
the covenant against further assignment or other transfer or subletting.
Without limitation of the rights of Landlord hereunder in respect thereto, if
there is any assignment of this Lease by Tenant for consideration or a
subletting of the whole of the Premises by Tenant (except any Permitted Transfer
set forth below) at a rent which exceeds the rent payable hereunder by Tenant,
or if there is a subletting of a portion of the Premises by Tenant at a rent in
excess of the subleased portion’s pro rata share of the Rent payable hereunder
by Tenant, then Tenant shall pay to Landlord, as additional rent, forthwith upon
Tenant’s receipt of the consideration (or the cash equivalent thereof) therefor,
in the case of both an assignment and a subletting, fifty (50%) percent of the
amount of any such excess rent after Tenant’s recuperation of reasonable
attorneys’ fees, brokerage commissions, advertising expenses, cash allowance,
tenant improvement costs and free rent pertaining to any sublease or assignment.
The provisions of this paragraph 7.1 shall apply to each and every assignment of
this Lease and each and every subletting of all or a portion of the Premises,
except to a Permitted Transferee. For the purposes of this Section 7.1, the term
“rent” shall mean all rent and additional rent, in each case after deducting
therefrom Tenant’s costs in connection with such transaction, including, without
limitation, broker’s fees and commissions, legal fees and improvement expenses,
free rent and allowances and advertising expenses.
Notwithstanding any other provision of this Article VII, Tenant may assign this
Lease or sublease the Premises or any part thereof without the consent of
Landlord to (i) any wholly owned subsidiary or to any parent corporation of
Tenant; (ii) any affiliate or entity under common control with Tenant or any
affiliate or entity under common control with a parent or subsidiary of Tenant;’
(iii) any entity of which Tenant, a Tenant affiliate, Tenant partners, Tenant
subsidiary, Tenant parent, or entity under common control with Tenant is a
shareholder or partner or other equity interest holder; or (iv) any entity which
acquires all or substantially all of the assets or stock or equity interest of
Tenant, by merger, consolidation, acquisition or other business reorganization
(each of (i), (ii), (iii) or (iv) a “Permitted Transfer” and each assignee or
subtenant thereunder a “Permitted Transferee”), which Permitted Transfer shall
not be deemed to be an assignment or subletting within the meaning of this
Section 7.1 nor require Landlord’s consent or approval or be subject to payment
of any excess rent pursuant to the immediately preceding paragraph provided that
in any of such events (1) Landlord receives prior written notice of any such
transactions (unless such advanced notice is prohibited under applicable laws or
by confidentiality), and (2) in no event shall Tenant be released from its
obligations under this Lease. If requested by Landlord in connection with an
assignment of the Lease, the Permitted Transferee shall sign and deliver to
Landlord a commercially reasonable form of assumption agreement. It is further
understood that (a)


42



--------------------------------------------------------------------------------





shares of ownership or similar interests in Tenant or an entity with which it
may merge or consolidate may be periodically offered for sale on public or
private basis, and (b) shares of stock or other equity interests of Tenant may
be transferred through the “over the counter” market or through any recognized
stock exchange or in connection with a public offering of shares or other equity
interests of Tenant, and no prohibitions or conditions on assignment or
subletting under this Article VII shall apply to any such activities.
Notwithstanding anything contained in this Lease to the contrary, Tenant may,
without Landlord’s consent and without being obligated to remit any profit or
overage to Landlord, permit third parties (individually, a “Space Sharer”) to
use and occupy portions of the Premises in common with Tenant not to exceed
twenty (20%) of the total area of the Premises, provided that (i) such
arrangement will terminate automatically upon a default occurring and continuing
beyond any applicable notice and grace period under this Lease; (ii) any Space
Sharer shall use the Premises in conformity with all applicable provisions of
this Lease, including, without limitation, Article 2 hereof; (iii) in no event
shall the use of any portion of the Premises by a Space Sharer create or be
deemed to create any right, title or interest in or to the Premises for such
Space Sharer; and (iv) the portion of the Premises occupied by any Space Sharer
and the portion of the Premises occupied by Tenant shall not be, and shall not
be required by law to be, separated by legal demising walls within the Premises
or so as to create separate entrances from the elevator landing or public
corridors. Any such use of all or any portion of the Premises by such Space
Sharer shall not constitute or be deemed a sublease and shall not relieve Tenant
of any of its obligations or liabilities under this Lease.
7.2    ACCEPTANCE OF RENT FROM TRANSFEREE
The acceptance by Landlord of the payment of Rent, additional rent, or other
charges following assignment, subletting, or other transfer prohibited by this
Article VII shall not be deemed to be a consent by Landlord to any such
assignment, subletting, or other transfer, nor shall the same constitute a
waiver of any right or remedy of Landlord.
7.3    SUBLEASE RENTALS
The following terms and conditions shall apply to any subletting by Tenant of
all or any part of the Premises and shall be deemed included in all subleases
under this Lease whether or not expressly incorporated therein:
Tenant hereby absolutely and unconditionally assigns and transfers to Landlord
all of Tenant’s interest in all rentals and income arising from any sublease
entered into by Tenant, and Landlord may collect such rent and income and apply
same toward Tenant’s obligations under this Lease; provided, however, that until
a default occurs in the performance of Tenant’s obligations under this Lease
beyond applicable notice and cure periods, Tenant may receive, collect and enjoy
the rents accruing under such sublease. Landlord shall not, by reason of this or
any other assignment of such rents to Landlord nor by reason of the collection
of the rents from a subtenant, be deemed to have assumed or recognized any
sublease or to be liable to the subtenant for any failure of Tenant to


43



--------------------------------------------------------------------------------





perform and comply with any of Tenant’s obligations to such subtenant under such
sublease, including, but not limited to, Tenant’s obligation to return any
security deposit. Tenant hereby irrevocably authorizes and directs any such
subtenant, upon receipt of a written notice from Landlord stating that a
monetary default exists in the performance of Tenant’s obligations under this
Lease beyond any applicable notice and cure period, to pay to Landlord the rents
due as they become due under the sublease. In the event Landlord terminates this
Lease by reason of a default of Tenant, Landlord at its option and without any
obligation to do so, may require any subtenant to attorn to Landlord, in which
event Landlord shall undertake the obligations of Tenant under such sublease
from the time of the exercise of said option to the termination of such
sublease; provided, however, Landlord shall not be liable for any prepaid rents
or security deposit paid by such subtenant to Tenant or for any other prior
defaults of Tenant under such sublease.
7.4    RIGHT OF RECAPTURE.
Except in connection with Permitted Transfers or Space Sharers, with respect to
any assignment of this Lease or a sublease of the entire Premises for the entire
remaining Term of this Lease requiring Landlord’s consent, in lieu of consenting
to any proposed assignment or sublease, Landlord shall have the right, but not
the obligation, to terminate this Lease and recapture the Premises upon thirty
(30) days’ notice to Tenant unless, within five (5) business days after
Landlord’s notice to Tenant exercising its option to terminate this Lease,
Tenant notifies Landlord in writing that Tenant is withdrawing its request for
Landlord’s consent to such assignment or sublease, in which event such exercise
by Landlord of such option to terminate shall be void and of no further force
and effect.
ARTICLE VIII    
REPAIRS AND MAINTENANCE
8.1    TENANT OBLIGATIONS
Tenant covenants and agrees that Tenant will keep neat and clean and maintain in
good order, condition and repair, the Premises and every part thereof (and any
signs permitted hereunder) throughout the Lease Term, excepting only those
repairs for which Landlord is responsible under the terms of this Lease
(including without limitation, subject to the provisions of Section 11.6,
Landlord shall reimburse Tenant for the costs of maintaining, repairing, or
otherwise correcting any condition caused by an act, omission, neglect or
default under this Lease of Landlord or any employee, agent, or contractor of
Landlord or any other party for whose conduct Landlord is responsible), damage
by fire or other casualty or as a consequence of the exercise of the power of
eminent domain and reasonable wear and tear and Tenant shall surrender the
Premises at the expiration or termination of the Lease Term in such condition.
Reasonable wear and tear shall not include any damage or deterioration that
would have been prevented by proper maintenance by Tenant or Tenant otherwise
performing all of its obligations under this Lease. Tenant shall be responsible
for the cost of repairs which may be made necessary by reason of damage to any
areas in the Building, including the Premises, by Tenant,


44



--------------------------------------------------------------------------------





Tenant’s contractors or Tenant’s agents, employees, invitees, or anyone claiming
by, through or under Tenant. If repairs are required to be made by Tenant
pursuant to the terms hereof, Landlord may demand that Tenant make the same
forthwith, and if Tenant fails, refuses or neglects to commence such repairs and
complete the same with reasonable dispatch after such demand, Landlord may (but
shall not be obligated to) make or cause such repairs to be made and shall not
be responsible to Tenant for any loss or damage that may accrue to Tenant’s
stock or business by reason thereof. If Landlord makes or causes such repairs to
be made, Tenant agrees that Tenant will forthwith, on demand, pay to Landlord
the reasonable out-of-pocket cost thereof, and if Tenant shall fail to so
reimburse Landlord upon demand, Landlord shall have the remedies provided for
the nonpayment of rent or other charges payable hereunder.
8.2    LANDLORD OBLIGATIONS
Except as may be provided in Articles XII and XIII, Landlord agrees to keep in
the same good order, condition, and repair as of the date of this Lease the
structural components and the roof of the Building, the common utility and
Building systems, the common hallways, entrances, restrooms, elevators,
cafeteria and exercise room, the paved surface of the parking areas serving the
Building and the sprinkler system and all other common facilities of the
Property, except that, subject to the provisions of Section 11.6, Tenant shall
reimburse Landlord, as additional rent hereunder, for the costs of maintaining,
repairing, or otherwise correcting any condition caused by an act, omission,
neglect or default under this Lease of Tenant or any employee, agent, or
contractor of Tenant or any other party for whose conduct Tenant is responsible.
Without limitation, Landlord shall not be responsible to make any improvements
or repairs other than as expressly provided in this Section 8.2 and Landlord
shall not be liable for any failure to make such repairs unless Tenant has given
notice to Landlord of the need to make such repairs and Landlord has failed to
commence to make such repairs within a reasonable time thereafter.
Landlord shall uniformly enforce the rules and regulations set forth in Exhibit
C attached hereto, but Landlord shall not be liable to Tenant for violation of
the same by any other tenant or occupant of the Building, or persons having
business with them.
ARTICLE IX    
SERVICES TO BE FURNISHED BY LANDLORD; UTILITIES
9.1    LANDLORD’S SERVICES
Landlord agrees, at its expense, during the Lease Term: (i) to provide, during
the hours of 8:00 A.M. to 6:00 P.M., Monday through Friday and 8:00 A.M. to 1:00
P.M., Saturday, legal holidays excepted, a list of which can be found in Exhibit
D, heating and air-conditioning in the Premises during the normal heating and
air conditioning seasons, substantially equivalent to that being furnished in
comparably aged, similarly equipped office buildings in the suburban Greater
Boston area; (ii) to furnish hot and cold water for ordinary toilet, drinking,
sprinkler, pantry, lavatory, cleaning and drinking purposes. If


45



--------------------------------------------------------------------------------





Tenant requires water for any other purpose, including without limitation, in
connection with the business conducted in the Premises, Tenant shall pay the
landlord an appropriate charge stipulated by Landlord to reimburse Landlord for
the cost of such extraordinary water and related sewer use charge (including a
charge to reimburse Landlord for the cost of metering Tenant’s usage); (iii) to
furnish non-exclusive passenger elevator service; (iv) to furnish, through
Landlord’s employees or independent contractors, general cleaning services in
accordance with the specifications attached hereto as Exhibit E; and (v) to
furnish, through Landlord’s employees or independent contractors, additional
Building operation services available from Landlord upon reasonable advance
request of Tenant at rates from time to time established by Landlord to be paid
by Tenant provided the same may be reasonably and conveniently provided by
Landlord.
The Landlord further agrees to cause the parking areas, driveways, and walkways
on the Lot to be kept reasonably clear of accumulations of dirt, litter,
rubbish, ice and snow, cause the landscaping on the Lot to be kept in a neat and
attractive condition, keep the parking areas on the lot lighted as reasonably
necessary and perform its obligations with respect to maintenance and repair set
forth in Section 8.2 above. Upon the request of Tenant from time to time,
Landlord shall use reasonable efforts to provide services at hours other than
the times set forth above and Tenant shall reimburse Landlord as Additional Rent
for the reasonable cost of such services (as determined and/or allocated by
Landlord in its good faith) within thirty (30) days after invoice therefore
(provided, however, these overtime services shall not apply to submetered
electric for the Third Floor Space). Landlord shall have no obligation to
provide utilities or equipment other than the utilities and equipment within the
Premises as of the Term Commencement Date of this Lease. Tenant shall not,
without first having obtained Landlord’s prior written consent (which consent
Landlord shall not unreasonably withhold), install or use any additional
air-conditioning or heating equipment in the Premises. In the event that Tenant
should require additional utilities, appliances, machines or equipment, the
installation, maintenance and costs thereof shall be Tenant’s sole obligation,
provided that any such installation shall require the written consent of
Landlord, which consent Landlord shall not unreasonably withhold.
9.2    CAUSES BEYOND CONTROL OF THE PARTIES
To the maximum extent this Lease may be made effective according to law, the
Landlord and Tenant shall in no event be liable for failure to perform any of
their obligations under this Lease when prevented from doing so by virtue of a
Force Majeure Event (as defined herein) or for any cause due to any act,
neglect, or default of the other party or the parties’ servants, contractors,
agents, employees, licensees or any person claiming by, through or under
Landlord or Tenant, and in no event shall either party ever be liable to the
other for any indirect, special or consequential damages under the provisions of
this Section 9.2 or any other provision of this Lease unless specifically
allowed under the terms of this Lease; provided, however, in no event shall a
Force Majeure Event excuse Tenant from paying Rent.


46



--------------------------------------------------------------------------------





9.3    SEPARATELY METERED UTILITIES
Tenant shall pay directly to the utility, as they become due, all bills for
electricity (whether used for furnishing heat or for other purposes) that are
furnished to the Premises and now separately metered or billed by the utility to
the Premises. Electricity for the Premises shall be separately metered and such
meter shall be placed in Tenant’s name and electric bills related thereto shall
be paid directly to the electric company by Tenant. This electrical service for
the Premises shall include all electric charges associated with Tenant’s lights,
plugs, and the electrical service necessary to operate the heating component of
the Variable Air Volume forced air system. Notwithstanding the foregoing,
Landlord and Tenant confirm and agree that the Lower Level Space is presently
not separately metered with respect to electricity usage. If Tenant elects to
cause the Lower Level Space to be separately metered for electricity usage, such
meters may be included in Landlord’s Work. In the event that Tenant elects not
to cause the Lower Level Space to be separately metered for electricity usage,
Landlord shall have a right to invoice Tenant, and Tenant shall pay when Rent is
due its equitable portion of electricity usage for the Lower Level Space as
reasonably determined by Landlord. Landlord upon request of Tenant shall provide
reasonable backup for such electricity usage charges invoiced to Tenant.
9.4    INTERRUPTION OF SERVICES
Notwithstanding anything to the contrary in this Lease, if all or a material
portion of either floor of the Premises is rendered untenantable or services to
such floor(s) of the Premises are interrupted such that Tenant cannot reasonably
operate at such floor(s) of the Premises for a period of three (3) consecutive
days or more by virtue of a condition resulting from a Force Majeure Event (as
defined in this Lease) or for any other reason (other than as result of the
acts, omissions or negligence of Tenant or its agents), Rent shall be abated
with respect to such floor(s) of the Premises until such floor(s) of the
Premises shall have been restored to the condition in which they were prior to
such untenantability or interruption of services by Landlord.
ARTICLE X    
INDEMNITY
10.1    INDEMNITY
To the maximum extent this agreement may be made effective according to law,
Tenant shall indemnify, defend and save harmless Landlord (together with its
officers, directors, stockholders, partners, beneficial owners, trustees,
managers, members, employees, agents, contractors, and mortgagees), against and
from claims, expenses, or liabilities (a) arising directly or indirectly from
any default or breach by Tenant or Tenant’s contractors, licensees, agents,
servants, successors, assigns or employees under any of the terms or covenants
of this Lease (including without limitation any violation of Landlord’s Rules
and Regulations, as set forth in Exhibit C, and any failure to maintain or
repair equipment or installations to be maintained or repaired by Tenant
hereunder) or the


47



--------------------------------------------------------------------------------





failure of Tenant or such persons to comply with any rule, order, regulation, or
lawful direction now or hereafter in force of any public authority, in each case
to the extent the same are related, directly or indirectly, to the Premises or
the Building, or Tenant’s use thereof; or (b) arising directly or indirectly
from any accident, injury, or damage,  to any person or property, on or about
the Premises (except to the extent caused by Landlord or its employees, agents,
contractors, including, without limitation, any such claims related to or
arising out of Landlord’s Work), for the Tenant’s negligent acts or omissions
occurring either prior to (which would be from the date Tenant is permitted
early access pursuant to Section 3.4) or subsequent to the Term Commencement
Date; or (c) arising directly or indirectly from any accident, injury, or damage
to any person or property occurring outside the Premises but within the Building
or on the Lot, where such accident, injury, or damage results, or is claimed to
have resulted, from any negligence or willful misconduct on the part of Tenant,
or Tenant’s contractors, licensees, agents, servants, employees, or customers,
or anyone claiming by or through Tenant; provided, that the foregoing indemnity
shall not apply to the extent such claim results from the negligence or willful
misconduct of Landlord, its agents, servants and employees.
This indemnity shall include, without limitation, indemnity against all
expenses, reasonable attorney’s fees and liabilities incurred in connection with
any such claim or proceeding brought thereon and the defense thereof with
counsel acceptable to Landlord, and counsel for Tenant’s insurer is acceptable
to Landlord. At the request of Landlord, Tenant shall defend any such claim or
proceeding directly on behalf and for the benefit of Landlord.
To the maximum extent this agreement may be made effective according to law,
Landlord shall indemnify, defend and save harmless Tenant (together with its
officers, directors, stockholders, partners, beneficial owners, trustees,
managers, members, employees, agents and contractors), against and from claims,
expenses, or liabilities (a) arising directly or indirectly from any default or
breach by Landlord or Landlord’s contractors, licensees, agents, servants,
successors, assigns or employees under any of the terms or covenants of this
Lease or the failure of Landlord or such persons to comply with any rule, order,
regulation, or lawful direction now or hereafter in force of any public
authority; or (b) arising directly or indirectly from any accident, injury, or
damage to any person or property within the Building or on the Lot, where such
accident, injury, or damage results, or is claimed to have resulted, from any
negligence or willful misconduct on the part of Landlord, or Landlord’s
contractors, licensees, agents, servants, employees, or customers; provided,
that the foregoing indemnity shall not apply to the extent such claim results
from the negligence or willful misconduct of Tenant, its agents, servants and
employees.. This indemnity and hold harmless agreement shall include, without
limitation, indemnity against all expenses, reasonable attorney’s fees and
liabilities incurred in connection with any such claim or proceeding brought
thereon and the defense thereof with counsel acceptable to Tenant, and counsel
for Landlord’s insurer is acceptable to Tenant. At the request of Tenant,
Landlord shall defend any such claim or proceeding directly on behalf and for
the benefit of Tenant.


48



--------------------------------------------------------------------------------





10.2    TENANT’S RISK
To the maximum extent this agreement may be made effective according to law,
Tenant agrees its use and occupancy of the Premises (and Building) shall be at
Tenant’s sole risk; and Landlord shall have no responsibility or liability for
any loss of or damage to furniture, fixtures, equipment or other personal
property of Tenant for any reason whatsoever; and Landlord shall not be
responsible or liable for any loss or damage resulting to Tenant or those
claiming by, through or under Tenant, or its or their property, from the
breaking, bursting, stopping or leaking of electric cables and wires, water,
gas, sewer or steam pipes, sprinklers, and from roof leaks and the like, except
in connection with damage or injury resulting from the negligence or willful
misconduct of Landlord or its authorized agents. The provisions of this Section
10.2 shall be applicable from and after the execution of this Lease, and until
the end of the Lease Term, and during such further period as Tenant may use or
be in occupancy of any part of the Premises or of the Building.
10.3    INJURY CAUSED BY THIRD PARTIES
Tenant agrees that Landlord shall not be responsible or liable to Tenant, or to
those claiming by, through, or under Tenant, for any loss or damage resulting to
Tenant or those claiming by, through, or under Tenant, or its or their property,
that may be occasioned by or through the acts or omissions of persons occupying
any part of the Building, or for any loss or damage from the breaking, bursting,
crossing, stopping, or leaking of electric cables and wires, and water, gas,
sewer, or steam pipes, or like matters, except in connection with damage or
injury resulting from the negligence or willful misconduct of Landlord or its
authorized agents.
10.4    SECURITY
Landlord shall continue to provide the card key access system to the Building
and other security procedures currently in place as of the date of this Lease,
and Landlord agrees that the Premises will be accessible 24 hours a day 7 days
per week, subject to applicable Laws and Requirements and Landlord’s reasonable
security procedures. Notwithstanding the foregoing, Tenant assumes all
responsibility for the protection of Tenant, its agents, employees, contractors
and invitees and the property of Tenant and of Tenant’s agents, employees,
contractors and invitees from acts of third parties. Nothing herein contained
shall prevent Landlord, at Landlord’s sole option, from implementing security
measures for the Building or any part thereof comparable to other security
measures at other first class properties in the area in which the Building is
located, in which event Tenant shall participate in such security measures and
the reasonable cost thereof shall be included within the definition of Operating
Costs. Landlord shall have the right, but not the obligation, to require all
persons entering or leaving the Building to identify themselves to a security
guard and to reasonably establish that such person should be permitted access to
the Building.


49



--------------------------------------------------------------------------------





ARTICLE XI    
INSURANCE
11.1    PUBLIC LIABILITY INSURANCE
Tenant shall obtain and keep in force and effect from the date upon which Tenant
first enters the Premises for any reason, throughout the Lease Term, and
thereafter so long as Tenant is in occupancy of any part of the Premises, at its
own cost and expense commercial general liability and property damage insurance,
on an occurrence basis, such insurance to afford protection in an amount of not
less than $1,000,000 per occurrence/ $2,000,000 in the aggregate for injury,
death, property damage or other insured loss arising out of any one occurrence,
protecting Tenant as insured, and naming Landlord, Landlord’s mortgagees,
property managers and managing agents as additional insureds, against claims for
bodily injury, personal injury, death, property damage or other general
liability insured loss occurring in, upon, adjacent to or connected with the
Premises or any part thereof. Each such policy shall be reasonably satisfactory
to Landlord. Business Auto Liability insurance shall not be required so long as
Tenant does not own or lease any company vehicles. In addition, commencing as of
the Term Commencement Date, and thereafter throughout the Term, Tenant shall, at
Tenant's sole cost and expense, provide and maintain or cause to be provided and
maintained workers' compensation insurance (meeting the requirements of the
state workers' compensation laws) and employer liability insurance covering all
of Tenant's employees at the Premises. Tenant shall also use good faith efforts
to ensure all contractors, sub-contractors, vendors, leased employees, and
temporary employees are properly insured for workers' compensation.
11.2    HAZARD INSURANCE
Tenant agrees to maintain in full force from the date upon which Tenant first
enters the Premises for any reason, throughout the Lease Term, and thereafter so
long as Tenant is in occupancy of any part of the Premises insuring any
leasehold improvements paid for by Tenant and all fixtures, equipment, and other
personal property of Tenant against damage or destruction by fire or other
casualty in an amount equal to the full replacement cost of such property. Any
such coverages may be effected directly and/or through the use of blanket or
umbrella insurance coverage covering more than one location. Tenant agrees to
maintain in full force from the date upon which Tenant first enters the Premises
for any reason, throughout the Lease Term, and thereafter so long as Tenant is
in occupancy of any part of the Premises, workers’ compensation and employers’
liability insurance with a limit of liability as required by law to be
maintained.
11.3    CONSTRUCTION PERIOD INSURANCE
At any time when non-cosmetic Alterations, demolition or construction work is
being performed on or about the Premises or Building by or on behalf of Tenant,
including at all times when Tenant’s Initial Work is being undertaken, Tenant
shall keep, and require its contractors to keep, in full force and effect the
following insurance coverage in each instance with policies reasonably
acceptable to Landlord:


50



--------------------------------------------------------------------------------





(1)    Builder’s risk and property insurance on Tenant’s improvements and
betterments and personal property during the course of construction or
alteration. Tenant may provide Builder’s Risk coverage in lieu of Tenant’s
contractor; and
(2)    workers’ compensation or similar insurance in form and amounts required
by law.
Tenant shall cause a certificate or certificates of such insurance to be
delivered to Landlord prior to the commencement of any work in or about the
Building or the Premises, in default of which Landlord shall have the right, but
not the obligation, to obtain any or all such insurance at the expense of
Tenant, in addition to any other right or remedy of Landlord. The provisions of
this Section 11.3 shall survive the expiration or earlier termination of this
Lease.
11.4    EVIDENCE OF INSURANCE; INSURANCE STANDARDS
Tenant’s insurers shall endeavor to provide Landlord with thirty (30) days prior
notice of a cancellation of the policy. Prior to Tenant’s entry onto the
Premises, appropriate certificates of such policies shall be deposited with the
Landlord. Certificates of Insurance shall state that insurers shall endeavor to
provide at least thirty (30) days notice of cancellation. Certificates of
renewal policies shall be provided to Landlord upon expiration of prior
policies. Any renewals, replacements and endorsements shall also be deposited
with Landlord, in the case of renewals, same shall be so deposited within 10
days of the expiration of the prior policy. The insurance required hereunder
shall be written in form and substance reasonably satisfactory to Landlord by a
good and solvent insurance company of recognized standing, admitted to do
business in Massachusetts, with a general policyholder’s rating of not less than
A- and financial rating of not less than Class VII (as rated in the most current
Best’s Insurance Reports), which company shall be reasonably satisfactory to
Landlord. Tenant shall procure, maintain and place such insurance and pay all
premiums and charges therefore, and upon failure of Tenant to maintain such
insurance (and without limiting any other remedies on account thereof), Landlord
may, but shall not be obligated to, procure, maintain and place such insurance
or make such payments, and in such event, Tenant agrees to pay the amount
thereof to Landlord on demand, as additional rent hereunder.
11.5    RENTAL ABATEMENT INSURANCE
Landlord may elect to keep and maintain in full force and effect during the
Lease Term, market rate rental abatement insurance against abatement or loss of
Rent in case of fire or other casualty, in an amount at least equal to the
amount of the Rent payable by Tenant during the then current lease year as
reasonably determined by Landlord. All premiums for such insurance shall be
included in Operating Costs for the purposes of this Lease; provided, however,
to the extent market rate rental abatement insurance is not included in the
Operating Costs for the Base Operating Year, for purposes of calculating
Tenant’s Proportionate Share of the Operating Costs Excess for any particular
Lease Year, the cost attributable to the market rate rental abatement insurance
shall be included in the


51



--------------------------------------------------------------------------------





Operating Costs for the Base Operating Year on a hypothetical basis in
calculating the Tenant’s Proportionate Share of the Operating Costs Excess for
such Lease Year.
11.6    MUTUAL WAIVER OF SUBROGATION
The parties hereto shall each procure an appropriate clause in, or endorsement
on, any property insurance policy maintained or required to be maintained by the
parties hereunder on the Property, Premises or any personal property, fixtures
or equipment located thereon or therein, pursuant to which the insurer waives
subrogation or consents to a waiver of right of recovery in favor of either
party, its respective agents or employees. Having obtained such clauses and/or
endorsements, each party hereby agrees that it will not make any claim against
or seek to recover from the other or its agents or employees for any loss or
damage to its property or the property of others resulting from fire or other
perils covered by such property insurance regardless of the cause or origin of
such loss or damage, including, but not limited to, the negligence of such other
party or its agents or employees.
11.7    LANDLORD’S INSURANCE
Landlord shall maintain and keep in effect throughout the Lease Term (a)
insurance against loss or damage to the Building by fire or other casualty as
may be included within either fire and extended coverage insurance or “special
form “ insurance in commercially reasonable amounts at least equal to the full
replacement cost thereof, (b) commercial general liability insurance in amounts
reasonably determined by Landlord to equal amounts carried by prudent owners of
properties in the area in which the Property is located, and (c) such other
insurance coverages and policies as Landlord determines. Any such coverages may
be effected directly and/or through the use of blanket insurance coverage
covering more than one location and may contain such commercially reasonable
deductibles as Landlord may elect in its discretion. The cost of all such
insurance shall be included as part of Operating Costs.
ARTICLE XII    
CASUALTY
12.1    DEFINITION OF “SUBSTANTIAL DAMAGE” AND “PARTIAL DAMAGE”
The term “substantial damage,” as used herein, shall refer to damage which is of
such a character that in Landlord’s reasonable, good faith estimate the same
cannot, in ordinary course, be expected to be repaired within ninety (90)
calendar days from the time that such repair work would commence. Any damage
which is not “substantial damage” is “partial damage.” Within thirty (30) days
after the occurrence of any damage, Landlord shall notify Tenant (“Landlord’s
Casualty Notice”) of the reasonable determination of landlord’s architect
whether such damage is “substantial” or “partial.”
12.2    PARTIAL DAMAGE TO THE BUILDING


52



--------------------------------------------------------------------------------





If during the Lease Term there shall be partial damage to the Building by fire
or other casualty and if such damage shall materially interfere with Tenant’s
use of the Premises as contemplated by this Lease, Landlord shall promptly
proceed to restore the Building to substantially the condition in which it was
immediately prior to the occurrence of such damage, provided however, that in no
event shall Landlord be obligated to expend more than the insurance proceeds
actually received by Landlord, plus any deductible carried by Landlord.
12.3    SUBSTANTIAL DAMAGE TO THE BUILDING
If during the Lease Term there shall be substantial damage to the Building by
fire or other casualty and if such damage shall materially interfere with
Tenant's use of the Premises as contemplated by this Lease, Landlord shall
promptly restore the Building to the extent reasonably necessary to enable
Tenant's use of the Premises, unless Landlord, within ninety (90) days after the
occurrence of such damage, shall give notice to Tenant of Landlord's election to
terminate this Lease, provided however, that in no event shall Landlord be
obligated to expend more than the insurance proceeds actually received by
Landlord, plus any deductible carried by Landlord, and provided that Landlord
may not terminate this Lease unless Landlord similarly terminates the leases of
other tenants in the Building aggregating at least 80% of the portion of the
Building immediately prior to such damage. The Landlord shall have the right to
make such election in the event of substantial damage to the Building whether or
not such damage materially interferes with Tenant's use of the Premises. If
Landlord shall give such notice, then this Lease shall terminate as of the date
of such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof. If Landlord has not
restored the Premises to the extent required under this Section 12.3 within nine
(9) months after the date of such damage or destruction, such nine-month period
to be extended to the extent of any delays of the completion of such restoration
due to matters beyond Landlord's reasonable control, or if the Premises shall be
substantially damaged during the last twelve (12) months of the Lease Term then,
Tenant may elect to terminate this Lease by giving written notice of such
election to Landlord within thirty (30) days after the end of such nine-month
period and before the substantial completion of such restoration or, if during
the last twelve (12) months, at the time of such casualty, as the case may be.
If Tenant so elects to terminate this Lease, then this Lease and the term hereof
shall cease and come to an end on the date that is thirty (30) days after the
date that Landlord receives Tenant's termination notice, unless on or before
such date Landlord has substantially completed such restoration.
12.4    ABATEMENT OF RENT
If during the Lease Term the Building shall be damaged by fire or casualty and
if such damage shall materially interfere with Tenant’s use of the Premises as
contemplated by this Lease, a just proportion of the Rent payable by Tenant
hereunder shall abate proportionately for the period in which, by reason of such
damage, there is such interference with Tenant’s use of the Premises, having
regard to the extent to which


53



--------------------------------------------------------------------------------





Tenant may be required to discontinue Tenant’s use of the Premises, but such
abatement or reduction shall end twenty (20) days of when Landlord shall have
substantially restored the Premises or so much thereof as shall have been
originally constructed by Landlord (exclusive of any of Tenant’s fixtures,
furnishings, equipment and the like or work performed therein by Tenant) to
substantially the condition in which the Premises were prior to such damage.
12.5    MISCELLANEOUS
In no event shall Landlord have any obligation to make any repairs or perform
any restoration work under this Article XII if prevented from doing so by reason
of any cause beyond its reasonable control, including, without limitation, the
requirements of any applicable laws, codes, ordinances, rules, or regulations,
the refusal of the holder of a mortgage or ground lease affecting the Premises
to make available to Landlord the net insurance proceeds attributable to such
restoration, or the inadequacy of such proceeds to fund the full cost of such
repairs or restoration, but reasonably promptly after Landlord ascertains the
existence of any such cause, it shall either terminate this Lease or waive such
condition to its restoration obligations and proceed to restore the Premises as
otherwise provided herein. Further, Landlord shall not be obligated in any event
to make any repairs or perform any restoration work to any alterations,
additions, or improvements to the Premises performed by or for the benefit of
Tenant (all of which Tenant shall repair and restore) or to any fixtures in or
portions of the Premises or the Building which were constructed or installed by
or for some party other than Landlord or which are not the property of Landlord.
ARTICLE XIII    
EMINENT DOMAIN
13.1    RIGHTS OF TERMINATION FOR TAKING
If the Premises, or such portion thereof as to render the balance (if
reconstructed to the maximum extent practicable in the circumstances) physically
unsuitable for Tenant’s purposes, shall be taken (including a temporary taking
in excess of 180 days) by condemnation or right of eminent domain or sold in
lieu of condemnation, Landlord or Tenant may elect to terminate this Lease by
giving notice to the other of such election not later than thirty (30) days
after Tenant has been deprived of possession.
Further, if so much of the Building (which may include the Premises) or the Lot
shall be so taken, condemned or sold or shall receive any direct or
consequential damage by reason of anything done pursuant to public or
quasi-public authority such that continued operation of the same would be
uneconomical, Landlord or Tenant may elect to terminate this Lease by giving
notice to the other party of such election not later than thirty (30) days after
the effective date of such taking.
Should any part of the Premises be so taken or condemned or receive such damage
and should this Lease be not terminated in accordance with the foregoing


54



--------------------------------------------------------------------------------





provisions, Landlord shall promptly after the determination of Landlord’s award
on account thereof, expend so much as may be necessary of the net amount which
may be awarded to Landlord in such condemnation proceedings in restoring the
Premises to an architectural unit that is reasonably suitable to the uses of
Tenant permitted hereunder. Should the net amount so awarded to Landlord be
insufficient to cover the cost of so restoring the Premises, in the reasonable
estimate of Landlord, Landlord may, but shall have no obligation to, supply the
amount of such insufficiency and restore the Premises to such an architectural
unit, with all reasonable diligence, or Landlord may terminate this Lease by
giving notice to Tenant within a reasonable time after Landlord has determined
the estimated cost of such restoration; provided that Landlord may not terminate
this Lease unless Landlord similarly terminates the leases of other tenants in
the Building aggregating at least 80% of the portion of the Building immediately
prior to such taking or condemnation.
If Landlord has not restored the Premises to the extent required under this
Section 13.1 within nine (9) months after the date of such taking, such
nine-month period to be extended to the extent of any delays of the completion
of such restoration due to matters beyond Landlord's reasonable control, or if
the Premises or any portion thereof shall be taken during the last twelve (12)
months of the Lease Term then, in either such case, Tenant may elect to
terminate this Lease by giving written notice of such election to Landlord
within thirty (30) days after the end of such nine-month period or, if during
the last twelve (12) months, at the time of the taking and before the
substantial completion of such restoration, as the case may be. If Tenant so
elects to terminate this Lease, then this Lease and the term hereof shall cease
and come to an end as if such expiration date were the original expiration date
of this Lease on the date that is thirty (30) days after the date that Landlord
receives Tenant's termination notice, unless on or before such date Landlord has
substantially completed such restoration.
Landlord warrants and represents that it is unaware of any currently pending or
potential governmental takings or planned takings of any of the Premises.
13.2    PAYMENT OF AWARD
The Landlord shall have and hereby reserves and accepts, and Tenant hereby
grants and assigns to Landlord, all rights to recover for damages to the
Building and the Lot and the leasehold interest hereby created, and to
compensation accrued or hereafter to accrue by reason of such taking or damage,
as aforesaid. Tenant covenants to deliver such further assignments and
assurances thereof as Landlord may from time to time request. Nothing contained
herein shall be construed to prevent Tenant from prosecuting in any condemnation
proceedings a claim for the value of any of Tenant’s trade fixtures installed in
the Premises by Tenant at Tenant’s expense, for relocation expenses, Tenant’s
Alterations, and for Tenant’s leasehold interest hereby created, provided that
such action shall not affect the amount of compensation otherwise recoverable
hereunder by Landlord from the taking authority.
13.3    ABATEMENT OF RENT


55



--------------------------------------------------------------------------------





In the event of any such taking of the Premises, the Rent or a fair and just
proportion thereof, according to the nature and extent of the damage sustained,
shall be suspended or abated, as appropriate and equitable in the circumstances,
and based on the useable to non-useable square footage of the Premises.
13.4    MISCELLANEOUS
In no event shall Landlord have any obligation to make any repairs under this
Article XIII if prevented from doing so by reason of any cause beyond its
reasonable control, including, without limitation, requirements of any
applicable laws, codes, ordinances, rules, or regulations or requirements of any
mortgagee. Further, Landlord shall not be obligated to make any repairs to any
portions of the Premises or the Building which were constructed or installed by
some party other than Landlord or which are not the property of Landlord, and
Tenant shall be obligated to perform any repairs on and restorations to any of
Tenant’s alterations, additions, or improvements to the Premises performed by or
for the benefit of Tenant.
ARTICLE XIV    
DEFAULT
14.1    TENANT’S DEFAULT
(a)    If at any time any one or more of the following events (herein referred
to as a “Default of Tenant”) shall occur:
(i)    Tenant shall fail to make payment of Rent or any other monetary amount
due under this Lease, including the Tenant’s Share of the Landlord’s Work Costs,
within five (5) business days after Landlord has sent to Tenant written notice
of such default;
(ii)    Tenant shall fail to perform or observe any other covenant or provision
herein contained on Tenant’s part to be performed or observed and Tenant shall
fail to remedy the same within thirty (30) days after notice to Tenant
specifying such neglect or failure, or, if such failure is of such a nature that
Tenant cannot reasonably remedy the same within such thirty (30) day period,
Tenant shall fail to commence promptly to remedy the same and to prosecute such
remedy to completion with diligence and continuity, except to the extent that
Tenant is delayed by cause of Force Majeure as defined in Article 14.2 of this
Lease (and this Lease and the obligations of Landlord hereunder shall not be
affected or impaired because Tenant is unable to fulfill any of its obligations
hereunder or is delayed in doing so, if such inability or delay is caused by
reason of a Force Majeure Event, and the time for Tenant’s performance shall be
extended for the period of any such delay);
(iii)    except as otherwise provided by applicable law, if the estate hereby
created shall be taken on execution or by other process of law, or if Tenant
shall be judicially declared bankrupt or insolvent according to law, or if any
assignment shall be made of the property of Tenant for the benefit of creditors,
or if a receiver, guardian,


56



--------------------------------------------------------------------------------





conservator, trustee in involuntary bankruptcy or other similar officer shall be
appointed to take charge of all or any substantial part of Tenant’s property by
a court of competent jurisdiction, or if a petition shall be filed for the
reorganization of Tenant under any provisions of law now or hereafter enacted,
and such proceeding is not dismissed within sixty (60) days after it is begun,
or if Tenant shall file a petition for such reorganization, or for arrangements
under any provisions of such laws providing a plan for a debtor to settle,
satisfy, or extend the time for the payment of debts;
then, in any such case, Landlord may, in addition to any remedies otherwise
available to Landlord, immediately or at any time thereafter, in accordance with
all applicable Laws, repossess the same as of Landlord’s former estate, and
expel Tenant and those claiming by, through or under it and remove its or their
effects without being deemed guilty of any manner of trespass, and without
prejudice to any remedies which might otherwise be used for arrears of rent or
preceding breach of covenant and/or Landlord may terminate this Lease by notice
to Tenant and this Lease shall come to an end on the 5th day after such notice
as fully and completely as if such 5th day were on the date herein originally
fixed for the expiration of the term of this Lease (Tenant hereby waiving any
rights of redemption, if any, under M.G.L. c.186, §11 to extent that such rights
may be lawfully waived), and Tenant will then quit and surrender the Premises to
Landlord, but Tenant shall remain liable as herein provided. To the extent
permitted by law, Tenant hereby expressly waives any and all rights of
redemption granted by or under any present or future laws in the event of Tenant
being evicted or dispossessed, or in the event of Landlord obtaining possession
of the Premises, by reason of the violation by Tenant of any of the covenants
and conditions of this Lease. In the event of any such termination, entry or
re-entry, Landlord shall have the right to the extent permitted under applicable
law to remove and store Tenant’s property and that of persons claiming by,
through or under Tenant at the sole risk and expense of Tenant and, if the
Tenant does not make arrangements to collect such property within thirty (30)
days of termination, entry or re-entry and if Landlord so elects, (x) to sell
such property at public auction or private sale and apply the net proceeds to
the payment of all sums due to Landlord from Tenant and pay the balance, if any,
to Tenant, or (y) to dispose of such property in any manner in which Landlord
shall elect, Tenant hereby agreeing to the fullest extent permitted by law that
it shall have no right, title or interest in any property remaining in the
Premises thirty (30) days after such termination, entry or re-entry.
(b)    Tenant covenants and agrees, notwithstanding any termination of this
Lease as aforesaid or any entry or re‑entry by Landlord, whether by summary
proceedings, termination, or otherwise, to pay and be liable for on the days
originally fixed herein for the payment thereof, amounts equal to the several
installments of Rent and other charges reserved as they would become due under
the terms of this Lease if this Lease had not been terminated or if Landlord had
not entered or re‑entered, as aforesaid, and whether the Premises be re-let or
remain vacant, in whole or in part, or for a period less than the remainder of
the Term, or for the whole thereof; but in the event the Premises be re-let by
Landlord, Tenant shall be entitled to a credit in the net amount of rent
received by Landlord in re-letting, after deduction of all expenses incurred in
re-


57



--------------------------------------------------------------------------------





letting the Premises (including, without limitation, reasonable preparation of
the space for reletting; brokerage fees, attorneys’ fees and the like), and in
collecting the rent in connection therewith. As an alternative, at the election
of Landlord, Tenant will upon such termination pay to Landlord, as damages, such
a sum as at the time of such termination represents the amount of the excess, if
any, discounted to present value, of the then fair market value of the total
Rent and other benefits which would have accrued to Landlord under this Lease
for the remainder of the Lease Term if the lease terms had been fully complied
with by Tenant over and above the then cash rental value (in advance) of the
Premises for what would be the then unexpired Lease Term if the same remained in
effect. For the purposes of this Section, the "remainder of the Lease Term"
shall not include the Extension Term available to Tenant under Section 3.2 of
this Lease except to the extent that the extension option for such Extension
Term has already been exercised by Tenant in accordance with the provisions of
Section 3.2. For purposes of this Article, if Landlord elects to require Tenant
to pay damages in accordance with immediately preceding sentence, the total
amount due shall be computed by assuming that Tenant’s Proportionate Share of
Taxes and Tenant’s Proportionate Share of Operating Costs would be, for the
balance of such unexpired term, the amount thereof respectively for the tax and
lease years in which such termination, entry or re-entry shall occur.
(c)    In case of any Default of Tenant, re-entry, entry, expiration and
dispossession by summary proceedings or otherwise, Landlord may (i) re-let the
Premises or any part or parts thereof, either in the name of Landlord or
otherwise, for a term or terms which may at Landlord’s option be equal to or
less than or exceed the period which would otherwise have constituted the
balance of the Lease Term and may grant reasonable concessions or free rent to
the extent that Landlord considers advisable or necessary to re-let the Premises
and (ii) make such alterations, repairs and decorations in the Premises as
Landlord, in its sole judgment, considers advisable or necessary for the purpose
of re-letting the Premises; and no action by Landlord in accordance with the
foregoing shall operate or be construed to release Tenant from liability
hereunder as aforesaid. It is specifically understood and agreed that Landlord
shall be entitled to take into account in connection with any re-letting of the
Premises all relevant factors which would be taken into account by a
sophisticated developer in securing a replacement tenant for the Premises, such
as, but not limited to, the first class quality of the Building and the
financial responsibility of any such replacement tenant. Landlord shall in no
event be liable in any way whatsoever for failure to re-let the Premises, or, in
the event that the Premises are re-let, for failure to collect the rent under
such re-letting, and Tenant hereby waives, to the extent permitted by applicable
law, any obligation Landlord may have to mitigate Tenant’s damages. The Landlord
agrees to list the Premises with a broker in the event of a termination, entry
or re-entry under this ARTICLE XIV, provided that Landlord’s obligation to list
the Premises as provided herein is independent of Tenant’s obligations under
this ARTICLE XIV and shall not be construed to entitle Tenant to set-off against
any amounts payable by Tenant hereunder in the event of a breach or alleged
breach by Landlord of such obligation. In no event shall Landlord be obligated
to give priority to the re-letting of the Premises over any other Premises in
the Building or any other building owned by Landlord. Notwithstanding anything
to the


58



--------------------------------------------------------------------------------





contrary herein, Landlord agrees that it shall use reasonable efforts to
mitigate its damages as a result of Tenant’s default. It is agreed and
understood that Landlord’s obligation to mitigate damages shall be deemed
satisfied by its providing adequate information to a commercial broker as to the
availability of such space (based on a customary brokerage fee being earned by
such broker), having the Premises available for inspection by prospective
tenants during reasonable business hours, and by acceptance of a commercially
reasonable offer for the Premises (or reasonable portion thereof) from a
creditworthy person or entity based on a form of lease agreement which is
substantially the same as the form utilized for other space tenants in the
Building, without material change therefrom (and Landlord shall be under no
obligation to accept any offer other than a commercially reasonable offer from a
creditworthy person or entity at then going rental rates for the Building).
(d)    If there is at any time an assignee of this Lease or any interest of
Tenant herein, the happening of any of the events described in paragraph
(a)(iii) of this Section with respect to such assignee shall constitute a
Default of Tenant hereunder.
(e)    The specified remedies to which Landlord may resort hereunder are not
intended to be exclusive of any remedies or means of redress to which Landlord
may, at any time, be entitled lawfully and Landlord may invoke any remedy
(including the remedy of specific performance) allowed at law or in equity as if
specific remedies were not herein provided for.
(f)    Subject to Section 17.16 hereunder which provisions shall control as to
the allocation of such liabilities as between Landlord and Tenant, all costs and
expenses incurred by or on behalf of Landlord (including, without limitation,
reasonable attorneys’ fees and expenses) in enforcing its rights hereunder or
occasioned by any Default of Tenant shall be paid by Tenant provided Landlord is
the prevailing party or a settlement is made in favor of Landlord in connection
therewith.
(g)    Upon any Default of Tenant or the expiration or termination of this
Lease, Landlord shall have the right of summary process under Massachusetts
General Laws Chapter 239, or other applicable statutes, and such other rights to
recover possession as permitted by law.
Nothing contained in this Lease shall limit or prejudice the right of Landlord
to prove for and obtain in proceedings for bankruptcy, insolvency, or like
proceedings by reason of the termination of this Lease, an amount equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, the damages are to be proved, whether or not
the amount be greater than, equal to, or less than the amount of the loss or
damages referred to above.
All references contained in this Lease to the terms “Default”, “default,”
“breach,” “event of default” or words of similar import shall be construed to
mean default beyond any applicable notice and grace period. All references to
the terms “expenditures”,


59



--------------------------------------------------------------------------------





“fees”, “expenses” and words of similar import contained in the lease shall be
construed to mean reasonable third party expenditures, fees and expenses
actually incurred.
14.2    LANDLORD’S DEFAULT
Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within 30 days, or such additional time as is reasonably
required to correct any such default after notice by Tenant to Landlord properly
specifying wherein Landlord has failed to perform any such obligation, provided
that Landlord commences such cure within thirty (30) days of such notice, except
in the event of an emergency situation, whereby Landlord should proceed to cure
immediately upon Tenant’s notice thereof. It is the express understanding and
agreement of the parties and a condition of Landlord’s agreement to execute this
Lease that in no event shall Tenant have the right to terminate this Lease or
seek an abatement to or offset from Base Rent or other Rent as a result of
Landlord’s default, but Tenant shall be entitled to seek all other remedies, at
law or equity, as a result of such default. Tenant hereby waives its right to
recover punitive or consequential damages arising out of any act, omission or
default by Landlord. This Lease and the obligations of Tenant hereunder shall
not be affected or impaired because Landlord is unable to fulfill any of its
obligations hereunder or is delayed in doing so, if such inability or delay is
caused by reason of a Force Majeure Event (as defined below), and the time for
Landlord’s performance shall be extended for the period of any such delay. As
used herein, a “Force Majeure Event” shall be any delay caused by or resulting
from acts of God, war, civil commotion, fire, flood or other casualty, labor
difficulties, shortages of or inability to obtain labor, materials or equipment,
governmental regulations, unusually severe weather, or other causes beyond such
party’s reasonable control (other than lack of funds).
ARTICLE XV    
THE LANDLORD’S ACCESS TO PREMISES
15.1    THE LANDLORD’S RIGHT OF ACCESS
The Landlord and its agents, contractors, and employees shall have the right to
enter the Premises at all reasonable hours upon not less than twenty four (24)
hours advance notice, except in exigent circumstances, or any time in case of
emergency, while accompanied by a representative of Tenant (provided one is made
reasonably available by Tenant), for the purpose of inspecting or of making
repairs or alterations, to the Premises or the Building or additions to the
Building, and Landlord shall also have the right to make access available at all
reasonable hours upon not less than twenty four (24) hours’ notice to
prospective or existing mortgagees or purchasers of any part of the Building. To
assure access by Landlord to the Premises, Tenant shall provide Landlord with
duplicate copies of all keys used by Tenant in providing access to the Premises.
Landlord will use commercially reasonable efforts to conduct any Landlord
required repairs within the Premises without interference to the ability of
Tenant to conduct its business at the Premises.


60



--------------------------------------------------------------------------------





For a period commencing nine (9) months prior to the expiration of the Lease
Term, Landlord may have reasonable access to the Premises at all reasonable
hours upon not less than twenty four (24) hours advance notice for the purpose
of exhibiting the same to prospective tenants.
ARTICLE XVI    
RIGHTS OF MORTGAGEES
16.1    SUBORDINATION AND ATTORNMENT
(a)    If any holder of a mortgage or holder of a ground lease of property which
includes the Premises, executed and recorded subsequent to the date of this
Lease, shall so elect, the interest of Tenant hereunder shall be subordinate to
the rights of such holder, provided that such holder shall, by a commercially
reasonable non-disturbance agreement, agree to recognize in writing the rights
of Tenant under this Lease upon the terms and conditions set forth herein, and
the performance by Tenant of Tenant’s obligations hereunder; or
(b)    If any holder of a mortgage or holder of a ground lease of property which
includes the Premises executed and recorded prior to the date of this Lease
shall so elect, this Lease, and the rights of Tenant hereunder, shall be
superior in right to the rights of such holder, with the same force and effect
as if this Lease had been executed and delivered, and recorded, or a statutory
notice hereof recorded, prior to the execution, delivery and recording of any
such mortgage.
The election of any such holder as to Subsection (a) above shall be exercised by
notice to Tenant, in the same fashion as notices under this Lease are given by
Landlord to Tenant, and, if such notice is given, such subordination shall be
effective as to all advances then or thereafter made by such holder under such
mortgage or in connection with such ground lease. Any election as to Subsection
(b) above shall become effective upon either notice from such holder to Tenant
in the same fashion as notices from Landlord to Tenant are to be given hereunder
or by the recording in the appropriate registry or recorder’s office of an
instrument, in which such holder subordinates its rights under such mortgage or
ground lease to this Lease.
(c)    Forthwith upon the request of Landlord, the holder of any mortgage or
deed of trust affecting the Premises, or the lessor under any ground lease
affecting the Premises, Tenant shall execute and deliver to such party an
attornment agreement providing that Tenant shall attorn to such holder or lessor
in the event of a foreclosure of such mortgage or deed of trust or transfer in
lieu thereof or a termination of such ground lease and incorporating such other
terms and conditions as such party may reasonably require, provided that such
agreement includes a commercially reasonable non-disturbance agreement by such
other party to recognize the rights of Tenant under this Lease. Subject to the
such attornment agreement, Tenant shall, in the event any proceedings are
brought for the foreclosure of, or in the event of exercise of the power of sale
under, any mortgage or deed of trust made by Landlord, its successors or
assigns,


61



--------------------------------------------------------------------------------





encumbering the Premises, or any part thereof, or in the event of termination of
any ground lease, if so requested, attorn to the purchaser or ground lessor upon
such foreclosure, sale or termination or upon any grant of a deed in lieu of
foreclosure and recognize such purchaser or ground lessor as Landlord under this
Lease.
(d)    Tenant agrees on request of Landlord to execute and deliver from time to
time any instrument that Landlord may reasonably deem necessary to implement the
provisions of this Section 16.1, provided that such instrument does not increase
the obligations or decrease the rights of Tenant hereunder or decrease
Landlord’s obligations hereunder or otherwise adversely affect the leasehold
interest hereby created.
16.2    NOTICE TO MORTGAGEE AND GROUND LESSOR; OPPORTUNITY TO CURE
After receiving written notice from any person, firm, or other entity (or from
Landlord on behalf of any such person, etc.) that it holds a mortgage which
includes the Premises as part of the mortgaged premises, or that it is the
ground lessor under a lease with Landlord as ground lessee, which includes the
Premises as a part of the demised premises, Tenant will copy such mortgagor or
ground lessor on any notice given to Landlord and the curing of any of
Landlord’s defaults by such holder or ground lessor shall be treated as
performance by Landlord. Accordingly, no act or failure to act on the part of
Landlord which would entitle Tenant under the terms of this Lease, or by law, to
be relieved of Tenant’s obligations hereunder shall have such an effect unless
and until such holder or ground lessor, after receipt of a copy of such notice,
has failed or refused to correct or cure the condition complained of within
thirty (30) days after notice of such default by Landlord beyond the applicable
notice and cure period, or if such default cannot be cured in that time, if
within such thirty (30) days such holder or ground lessor has not commenced
pursing the remedies necessary to cure such default and does not diligently
pursue such remedies , but nothing contained in this Section 16 or elsewhere in
this Lease shall be deemed to impose any obligation on any such holder or ground
lessor to correct or cure any such condition
16.3    ASSIGNMENT OF RENTS
With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:
(a)    that the execution thereof by Landlord, and the acceptance thereof by the
holder of such mortgage, or the ground lessor, shall never be treated as an
assumption by such holder or ground lessor of any of the obligations of Landlord
hereunder, unless such holder or ground lessor shall, by notice sent to Tenant,
specifically otherwise elect; and
(b)    that, except as aforesaid, such holder or ground lessor shall be treated
as having assumed Landlord’s obligations hereunder only upon foreclosure of such
holder’s


62



--------------------------------------------------------------------------------





mortgage and the taking of possession of the Premises, or in the case of a
ground lessor, the assumption of Landlord’s position hereunder by such ground
lessor.
Landlord hereby agrees that Tenant’s compliance with the assignment of any rents
payable hereunder, to any such holder or ground lessor under this Article 16.3
shall not be deemed a violation of the Lease.
16.4    NON-DISTURBANCE AGREEMENT
Landlord represents that as of the date of execution hereof, (i) there are no
existing superior mortgages other than mortgage(s) held by Santander Bank, N.A.
(“Existing Mortgagee”) and (ii) there are no existing superior leases. Within
thirty (30) days after the Date of this Lease, Landlord will obtain for Tenant,
at no cost to Tenant, a commercially reasonable non-disturbance agreement
(“SNDA”) with respect to this Lease from the Existing Mortgagee. Landlord shall
also obtain an SNDA for Tenant from any future lessor or holder of a superior
mortgage as described herein.
ARTICLE XVII    
MISCELLANEOUS PROVISIONS
17.1    CAPTIONS
The captions throughout this Lease are for convenience or reference only and
shall in no way be held or deemed to define, limit, explain, describe, modify,
or add to the interpretation, construction, or meaning of any provision of this
Lease.
17.2    BIND AND INURE
Except as herein otherwise expressly provided, the obligations of this Lease
shall run with the land, and this Lease shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. The
reference herein to successors and assigns of Tenant is not intended to
constitute a consent to assignment by Tenant, but has reference only to those
instances in which Landlord may later give consent to a particular assignment as
required by the provisions of Article VII. Neither the assignment by Landlord of
its interest in this Lease as security to a lender holding a mortgage on the
Building, nor the acceptance thereof by such lender, nor the exercise by such
lender of any of its rights pursuant to said assignment shall be deemed in any
way an assumption by such lender of any of the obligations of Landlord hereunder
unless such lender shall specifically otherwise elect in writing or unless such
lender shall have completed foreclosure proceedings under said mortgage.
Whenever the Premises are owned by a trustee or trustees, the obligations of
Landlord shall be binding upon Landlord’s trust estate, but not upon any
trustee, beneficiary or shareholder of the trust individually.
17.3    NO WAIVER


63



--------------------------------------------------------------------------------





The failure of Landlord or of Tenant to seek redress for violation of, or to
insist upon the strict performance of any covenant or condition of this Lease
shall not be deemed to be a waiver of such violation or to prevent a subsequent
act, which would originally have constituted a violation, from having all the
force and effect of an original violation. The receipt by Landlord of Rent or
additional rent with knowledge of the breach of any covenant of this Lease shall
not be deemed to be a waiver of such breach by Landlord unless such waiver is in
writing signed by Landlord. No consent or waiver, express or implied, by
Landlord or Tenant to or of any breach of any agreement or duty shall be
construed as a waiver or consent to or of any other breach of the same or any
other agreement or duty.
17.4    NO ACCORD AND SATISFACTION
No acceptance by Landlord of a lesser sum than the minimum and additional rent
then due shall be deemed to be other than on account of the earliest installment
of such rent due, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as rent be deemed to be an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or pursue any other
remedy in this Lease or at law or in equity provided.
17.5    CUMULATIVE REMEDIES
The specific remedies to which Landlord may resort under the terms of this Lease
are cumulative and not intended to be exclusive of any other remedies or means
of redress to which it may be lawfully entitled in case of any breach by Tenant
of any provisions of this Lease. In addition to the other remedies provided in
this Lease, Landlord shall be entitled to the restraint by injunction of the
violation or attempted of any of the covenants, conditions or provisions of this
Lease or to a decree compelling specific performance of any such covenants,
conditions or provisions. Except as otherwise set forth herein, any obligations
of Tenant as set forth herein (including, without limitation, rental and other
monetary obligations, repair obligations and obligations to indemnify Landlord)
shall survive the expiration or earlier termination of this Lease, and after the
expiration of any applicable notice and cure period, Tenant shall immediately
reimburse Landlord for any expense incurred by Landlord in curing Tenant’s
failure to satisfy any such obligation (notwithstanding the fact that such cure
might be effected by Landlord following the expiration or earlier termination of
this Lease. Notwithstanding anything to the contrary contained in this Lease, in
the event Landlord fails to bill Tenant for any Rent on or before the date which
is two (2) years after the last day of the year to which such bill applies, then
Landlord shall be deemed to have waived the payment of any then unpaid Rent
which would have been due pursuant to said bill relate (i.e., Landlord may not
render bills or corrected, revised or updated bills in respect of any year more
than two (2) years after the expiration of such year).
17.6    PARTIAL INVALIDITY


64



--------------------------------------------------------------------------------





If any term or provision of this Lease or any portion thereof or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, then the remainder of this Lease and of such term or provision
and the application of this Lease and of such term and provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term of this Lease shall be valid and
enforceable to the fullest extent permitted by law.
17.7    LANDLORD’S RIGHT TO CURE; SURVIVAL
If Tenant shall at any time default in the performance of any obligation under
this Lease beyond applicable notice and cure periods, Landlord shall have the
right, but not the obligation, to enter upon the Premises and/or to perform such
obligation, notwithstanding the fact that no specific provision for such
substituted performance by Landlord is made in this Lease with respect to such
default. In performing any such obligations, Landlord may make any payment of
money or perform any other act. All reasonable sums so paid by Landlord
(together with interest at the Lease Interest Rate) and all necessary incidental
costs and expenses in connection with the performance of any such act by
Landlord, shall be deemed to be additional rent under this Lease and shall be
payable to Landlord immediately upon written demand; and if Tenant shall default
in such payment, Landlord shall have the same rights and remedies as Landlord
has hereunder for the failure of Tenant to pay Rent. Landlord may exercise the
foregoing rights without waiving any other of its rights or releasing Tenant
from any of its obligations under this Lease. Except as otherwise set forth
herein, any obligations of Tenant as set forth herein (including, without
limitation, rental and other monetary obligations, and obligations to indemnify
Landlord), shall survive the expiration or earlier termination of this Lease,
and Tenant shall immediately reimburse Landlord for any expense incurred by
Landlord in curing Tenant’s failure to satisfy any such obligation
(notwithstanding the fact that such cure might be effected by Landlord following
the expiration or earlier termination of this Lease).
17.8    ESTOPPEL CERTIFICATES
Tenant agrees on the Term Commencement Date and from time to time thereafter,
upon not less than fifteen (15) days’ prior written request by Landlord, to
execute, acknowledge and deliver to Landlord a statement in writing, certifying
that this Lease is unmodified and in full force and effect, that Tenant has no
defenses, offsets or counterclaims against its obligations to pay rent and other
charges required under this Lease and to perform its other covenants under this
Lease and that there are no uncured defaults of Landlord or Tenant under this
Lease (or, if there have been any modifications, that this Lease is in full
force and effect, as modified, and stating the modifications, and, if there are
any defenses, offsets, counterclaims or defaults, setting them forth in
reasonable detail), and the dates to which the Rent and other charges have been
paid. Any such statement delivered pursuant to this Section 17.8 may be relied
upon by any prospective purchaser or mortgagee of the property which includes
the Premises or any


65



--------------------------------------------------------------------------------





prospective assignee of any such mortgagee, however, Tenant shall incur no
liability for its certifications reasonably made by Tenant in good faith.
Landlord agrees on the Term Commencement Date and from time to time thereafter,
upon not less than fifteen (15) days’ prior written request by Tenant, to
execute, acknowledge and deliver to Tenant a statement in writing, certifying
that this Lease is unmodified and in full force and effect, that Landlord has no
defenses, offsets or counterclaims with respect to its obligations under this
Lease and to perform its other covenants under this Lease and that there are no
uncured defaults of Landlord or Tenant under this Lease (or, if there have been
any modifications, that this Lease is in full force and effect, as modified, and
stating the modifications, and, if there are any defenses, offsets,
counterclaims or defaults, setting them forth in reasonable detail), and the
dates to which the Rent and other charges have been paid. Any such statement
delivered pursuant to this Section 17.8 may be relied upon by any prospective
purchaser or mortgagee of the property which includes the Premises or any
prospective assignee of any such mortgagee or any other party.
17.9    BROKERAGE
Each party hereto warrants and represents that it has dealt with no real estate
broker or agent other than the Broker(s) named in Section 1.2 above in
connection with this transaction and agrees to defend, indemnify and save the
other party harmless from and against any and all claims for commissions or fees
arising out of this Lease which, as to the respective parties, are inconsistent
with such party’s warranties and representations. Landlord shall be responsible
for any commissions or fees owed to the Brokers in connection with this
transaction in accordance with a separate agreement between the Brokers and
Landlord. This Section shall survive the expiration or earlier termination of
this Lease.
17.10    ENTIRE AGREEMENT
All negotiations, considerations, representations, and understandings between
Landlord and Tenant are incorporated herein and this Lease expressly supersedes
any proposals or other written documents relating hereto. No prior or
contemporaneous agreement or understanding pertaining to any such matter shall
be effective. Except as otherwise stated in this Lease, Tenant hereby
acknowledges that no real estate broker nor Landlord or any employee or agents
of any of said persons has made any oral or written warranties or
representations to Tenant concerning the condition or use by Tenant of the
Premises or the Property or concerning any other matter addressed by this Lease.
This Lease may be modified or altered only by written agreement between Landlord
and Tenant, and no act or omission of any employee or agent of Landlord shall
alter, change, or modify any of the provisions hereof.
17.11    HOLDOVER


66



--------------------------------------------------------------------------------





If for any reason Tenant holds over or occupies the Premises (or any portion
thereof) beyond the Lease Term without the written consent of Landlord, Tenant
shall have no more rights than a tenant by sufferance (or, at Landlord’s sole
option, such holding over shall constitute a tenancy from month to month,
terminable by either party upon 30 days prior written notice to the other); and,
in any case, Tenant shall be liable for payment of Rent during such period in an
amount equal to one hundred fifty percent (150%) of the Base Rent payable
immediately preceding the termination date of this Lease, with such tenancy
otherwise on the same terms and conditions as set forth in the Lease, as far as
applicable. In addition, if Tenant shall hold over for more than 30 days beyond
such expiration or earlier termination without Landlord’s written consent,
Tenant shall be subject to costs, losses and damages related to such holding
over (including reasonable attorneys’ fees) Landlord may incur as a result of
Tenant’s failure to surrender possession of the Premises to Landlord upon the
termination of this Lease. Nothing in this Section shall be construed to permit
such holding over, or to limit Landlord’s other rights and remedies on account
thereof.
17.12    COUNTERPARTS
This Lease is executed in any number of counterparts, each copy of which is
identical, and any one of which shall be deemed to be complete in itself and may
be introduced in evidence or used for any purpose without the production of the
other copies. Delivery of an executed counterpart of this Lease by facsimile or
portable document format (PDF) shall be equally effective as delivery of an
original executed counterpart.
17.13    CONSTRUCTION AND GRAMMATICAL USAGE
This Lease shall be governed, construed and interpreted in accordance with the
laws of The Commonwealth of Massachusetts, and Tenant agrees to submit to the
personal jurisdiction of any court (federal or state) in said Commonwealth for
any dispute, claim or proceeding arising out of or relating to this Lease. In
construing this Lease, feminine or neuter pronouns shall be substituted for
those masculine in form and vice versa, and plural terms shall be substituted
for singular and singular for plural in any place in which the context so admits
or requires. If there be more than one party tenant, the covenants of Tenant
shall be the joint and several obligations of each such party and, if Tenant is
a partnership, the covenants of Tenant shall be the joint and several
obligations of each of the partners and the obligations of the firm.
17.14    WHEN LEASE BECOMES BINDING
Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant.


67



--------------------------------------------------------------------------------





17.15    SECURITY DEPOSIT
    
Simultaneously with the execution and delivery of this Lease, Tenant shall
deliver to Landlord a security deposit (the “Security Deposit”), which Security
Deposit shall be in the Security Deposit Amount (as defined in Section 1.2) and
shall consist of cash. During the Term hereof, and any extensions thereof, and
for 60 days after the expiration of the Term, or for so long thereafter as
Tenant is in possession of the Premises or has unsatisfied obligations hereunder
to Landlord, the Security Deposit shall be security for the full and timely
performance of Tenant’s obligations under this Lease; which cash may be used and
applied from time to time against outstanding obligations of Tenant hereunder
without notice or demand, subject to applicable notice and cure periods. Tenant
shall have no right to require Landlord to so apply the Security Deposit, nor
shall Tenant be entitled to credit the same against Rent or other sums payable
hereunder; no interest shall accrue thereon. No trust relationship is created
herein between Landlord and Tenant with respect to said Security Deposit. Tenant
acknowledges that the Security Deposit is not an advance payment of any kind or
a measure of Landlord’s damages in the event of Tenant’s default; Landlord shall
not be obliged to keep the Security Deposit as a separate fund or pay interest
thereon but may commingle the Security Deposit with its own funds. Tenant hereby
waives the provisions of any law which is inconsistent with this Section 17.15.
The Security Deposit shall be reduced during the Lease Term commencing on the
third anniversary of the month Tenant commences paying Rent in accordance with
the provisions under Section 1.2 of this Lease.


17.16    LEGAL EXPENSES


If either party hereto be made or becomes a party to any litigation commenced by
or against the other party involving the enforcement of any of the rights and
remedies of such party, or arising on account of the default of the other party
in the performance of such party’s obligations hereunder, then the prevailing
party in any such litigation, or the party becoming involved in such litigation
because of a claim against such other party, as the case may be, shall receive
from the other party all costs and reasonable attorneys’ fees incurred by such
party at trial and on appeal in connection with such litigation.


17.17    NO SURRENDER
The delivery of keys to any employee of Landlord or to Landlord’s agents or
employees shall not operate as a termination of this Lease or a surrender of the
Premises.
17.18    COVENANT OF QUIET ENJOYMENT
Subject to the terms and provisions of this Lease and on payment of the Rent,
additional rent, and other sums due hereunder and compliance with all of the
terms and provisions of this Lease within any applicable notice and cure period,
Tenant shall have the right to lawfully, peaceably, and quietly have, hold,
occupy, and enjoy the Premises during the term hereof, without hindrance or
ejection by Landlord or by any persons


68



--------------------------------------------------------------------------------





lawfully claiming under Landlord, or by any of Landlord’s other tenants; the
foregoing covenant of quiet enjoyment is in lieu of any other covenant, express
or implied.
17.19    NO PERSONAL LIABILITY OF THE LANDLORD
Tenant agrees to look solely to Landlord’s then equity interest in the Building
and the Lot at the time owned or in which Landlord holds an interest as ground
lessee, and the rents, income and other proceeds therefrom, for recovery of any
judgment from Landlord; it being specifically agreed that neither any member of
Landlord (whether Landlord be an individual, partnership, firm, corporation,
trustee, or other fiduciary) nor any partner, policyholder, officer, manager,
member, shareholder or director of Landlord, nor any trust of which any person
holding Landlord’s interest is trustee nor any successor in interest to any of
the foregoing shall ever be personally liable for any such judgment, or for the
payment of any monetary obligation to Tenant. The covenants of Landlord
contained in this Lease shall be binding upon Landlord and Landlord’s successors
only with respect to breaches occurring during Landlord’s and Landlord’s
successors’ respective periods of ownership of Landlord’s interest hereunder.
Notwithstanding any other provision of this Lease to the contrary, in no event
shall Landlord ever be liable for any indirect, special or consequential damages
suffered by Tenant or Tenant’s agents from any cause whatsoever. Notwithstanding
any other provision of this Lease to the contrary, in no event shall Tenant ever
be liable for any indirect, special or consequential damages suffered by
Landlord or Landlord’s agents from any cause whatsoever, except as provided in
Sections 5.7 and 17.11.
17.20    NOTICES
Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notice shall be in writing and shall be delivered by
hand or sent by registered or certified mail, postage prepaid or by so-called
“express” mail (such as Federal Express or U.S. Postal Service Express Mail):
If intended for Landlord, addressed to Managing Agent at the address set forth
in Section 1.2 with a copy to Landlord at the address set forth in Section 1.2
and to (i) Thomas W. Tavenner, Jr. Esq., Dalton & Finegold LLP, 34 Essex Street,
Andover, Massachusetts 01810, and (ii) Lincoln Property Company, 1000 McKinney
Avenue, Suite 1000, Dallas, Texas 75201, or to such other addresses as may from
time to time hereafter be designated by Landlord by like notice.
If intended for Tenant, addressed to Tenant at the address set forth on the
first page of this Lease, with a copy of any default notice to Tenant’s counsel,
J. Goodwin Bland, Esq., Morgan Lewis & Bockius LLP, 101 Park Avenue, New York,
New York 10178, or to such other address or addresses as may from time to time
hereafter be designated by Tenant by like notice.


69



--------------------------------------------------------------------------------





All such notices shall be effective upon delivery, attempted delivery, or
refusal, whichever occurs first, at the address or addresses of the intended
recipient, as set forth above.
17.21    MECHANIC’S LIENS
Tenant agrees immediately to discharge (either by payment or by the filing of
the necessary bond, or otherwise) any mechanics’, materialmen’s or other lien or
encumbrance against the Premises and/or Landlord’s interest therein, which liens
may arise out of any payment due, or purported to be due, for any labor,
services, materials, supplies or equipment alleged to have been furnished to or
for Tenant in, upon or about the Premises, excluding any for Landlord’s Work as
defined in this Lease. If Tenant shall fail to so discharge such lien or
encumbrance within thirty (30) days of notice of filing then, in addition to any
other right or remedy of Landlord, Landlord may, but shall not be obligated to,
discharge same (either by payment or by filing of the necessary bond or
otherwise) and any amount paid by Landlord for any of the aforesaid purposes,
and all actual and legal and other expenses of Landlord, including actual
counsel fees, in or about procuring the discharge of such lien, together with
all necessary disbursements in connection therewith, and together with interest
thereon at the rate set forth in Section 12.3 from the date of payment, shall be
repaid by Tenant to Landlord, within ten (10) days of rendition of any bill or
statement to Tenant therefore and if unpaid may be treated as additional rent.
Nothing contained in this Lease shall prevent Tenant from granting a security
interest or chattel mortgage in any of Tenant’s property, and nothing herein
shall prevent Tenant from contesting any such lien in good faith.
17.22    RECORDING
Tenant agrees not to record the within Lease, but, if required by applicable law
in order to protect Tenant’s interest in the Premises, each party hereto agrees,
on the request of the other, to execute a so-called memorandum of lease or short
form lease in recordable form and complying with applicable law and reasonably
satisfactory to Landlord’s attorneys. In no event shall such document set forth
the rent or other charges payable by Tenant under this Lease; and any such
document shall expressly state that it is executed pursuant to the provisions
contained in this Lease and is not intended to vary the terms and conditions of
this Lease.
17.23    TENANT’S FINANCIAL CONDITION
Tenant warrants and represents that all information furnished to Landlord or
Landlord’s representatives in connection with this Lease are true and correct
and in respect of the financial condition of Tenant, properly reflect the same
without material adverse change, as of the date hereof. Upon Landlord’s request,
which may be made no more often than annually, Tenant shall furnish to Landlord,
at Tenant’s sole cost and expense, then current financial statements of Tenant
(if audited statements have been recently prepared on behalf of Tenant, or
otherwise certified as being true and correct by the chief financial officer of
Tenant). All information provided to Landlord shall be held


70



--------------------------------------------------------------------------------





strictly confidential. Notwithstanding the above, in the event the capital stock
of Tenant is then traded on a National Exchange (as defined under Federal
securities law) and Tenant’s most recent 10-K (and, if more recent, 10-Q), or
similar financial document provided for entities listed on the Australian
national stock exchange, is readily available to the public for review (i.e.,
via the internet), Landlord shall obtain same from such sources and such
document will satisfy the requirements of Section 17.23 of this Lease.
17.24    WAIVER OF COUNTERCLAIMS
If Landlord commences any summary proceeding for possession of the Premises
based on an event of default by Tenant hereunder, Tenant hereby waives the right
to interpose any non‑compulsory counterclaim of whatever nature or description
in any such proceeding; provided, however, that Tenant shall have the right to
bring a separate action against Landlord to the extent otherwise allowed under
this Lease as long as Tenant does not attempt to have such action joined or
otherwise consolidated with Landlord’s summary proceeding.
17.25    CONSENTS
Except as otherwise specifically provided in this Lease, any consent or approval
to be given by Landlord under this Lease may be withheld or denied at Landlord’s
sole and absolute reasonable discretion. Whenever in this Lease the consent or
approval of Landlord is required, and it is specifically provided that such
consent or approval is not to be unreasonably withheld, delayed or conditioned,
but nevertheless Landlord shall refuse or delay or condition such consent or
approval, Tenant shall not be entitled to make any claim, and Tenant hereby
waives any claim, for money damages (nor shall Tenant claim any money damages by
any setoff, counterclaim or defense) based upon any claim or assertion by Tenant
that Landlord unreasonably withheld or delayed or conditioned its consent or
approval; and Tenant’s sole remedy in such circumstances shall be an action or
proceeding for specific performance, injunctive relief or declaratory judgment,
plus reasonable attorney’s fees.
17.26    EASEMENTS
Landlord reserves to itself the right, from time to time, to grant such
easements, rights and dedications that Landlord deems necessary or desirable,
and to cause the recordation of parcel maps and restrictions, so long as such
easements, rights, dedications, maps and restrictions do not unreasonably
materially interfere with the use of the Premises by Tenant. Tenant shall sign
any of the aforementioned documents within ten (10) days after Landlord’s
request and Tenant’s failure to do so shall constitute a default by Tenant. The
obstruction of Tenant’s view, air, or light by any structure erected in the
vicinity of the Property, whether by Landlord or third parties, shall in no way
affect this Lease or impose any liability upon Landlord.
17.27    CHANGES TO PROPERTY


71



--------------------------------------------------------------------------------





Landlord shall have the right, from time to time, to make changes to the size,
shape, location, number and extent of the improvements comprising the Property
(hereinafter referred to collectively as “Changes”) including, but not limited
to, the Building interior and exterior, the common areas and elements thereof,
elevators, escalators, restrooms, HVAC, electrical systems, communication
systems, fire protection and detection systems, plumbing systems, security
systems, parking control systems, driveways, entrances, parking spaces, parking
areas and landscaped areas; provided that such Change shall not (a) unreasonably
diminish Tenant’s ingress and egress to and from the Building and the Premises,
(b) unreasonably diminish elevator or other services or facilities from the
level required of Landlord in this Lease as a result thereof, or (c) adversely
affect Tenant’s use of the Premises for the Permitted Uses. In connection with
the Changes, Landlord may, among other things, erect scaffolding or other
necessary structures at the Property, limit or eliminate access to portions of
the Property, including portions of the common areas, or perform work in the
Building, which work may create noise, dust or leave debris in the Building.
Tenant hereby agrees that such Changes and Landlord’s actions in connection with
such Changes shall in no way constitute a constructive eviction of Tenant or
entitle Tenant to any abatement of rent. Notwithstanding anything to the
contrary contained herein, although Landlord shall use commercially reasonable
efforts to minimize any material interference of Tenant’s use or occupancy of or
access to the Premises, Landlord shall have no responsibility or for any reason
be liable to Tenant for any direct or indirect injury to or interference with
Tenant’s business arising from the Changes unless caused by Landlord’s gross
negligence or willful misconduct, nor shall Tenant be entitled to any
compensation or damages from Landlord for any inconvenience or annoyance
occasioned by such Changes or Landlord’s actions in connection with such Changes
unless caused by Landlord’s gross negligence or willful misconduct and causes
Tenant to be unable to conduct its business at any portion of the Premises for
more than three (3) consecutive days, then Tenant’s Rent with respect to such
portion of the Premises will abate from the fourth (4th) day until the day that
Tenant may reasonably resume its business in such portion of the Premises.
17.28    COVENANTS
This Lease shall be construed as though Landlord’s covenants contained herein
are independent and not dependent and Tenant hereby waives the benefit of any
law to the contrary. All provisions of this Lease to be observed or performed by
Tenant are both covenants and conditions.
17.29    AUCTIONS
Tenant shall not conduct, nor permit to be conducted, either voluntarily or
involuntarily, any auction upon the Premises or the Property. The holding of any
auction on the Premises or common areas in violation of this Section shall
constitute a default hereunder.
17.30    AUTHORITY


72



--------------------------------------------------------------------------------





If Tenant is a corporation, limited liability corporation, trust, or general or
limited partnership, Tenant, and each individual executing this Lease on behalf
of such entity, represents and warrants that such individual is duly authorized
to execute and deliver this Lease on behalf of said entity, that said entity is
duly authorized to enter into this Lease, and that this Lease is enforceable
against said entity in accordance with its terms. If Tenant is a corporation,
trust or partnership, Tenant shall deliver to Landlord upon request evidence of
such authority satisfactory to Landlord.
17.31    RELATIONSHIP OF PARTIES
Nothing contained in this Lease shall be deemed or construed by the parties
hereto or by any third party to create the relationship of principal and agent,
partnership, joint venturer or any association between Landlord and Tenant.
17.32    RIGHT TO LEASE
Landlord reserves the absolute right to effect such other tenancies in the
Property as Landlord in its sole discretion shall determine, and Tenant is not
relying on any representation that any specific tenant or number of tenants will
occupy the Property.
17.33    CONFIDENTIALITY
The parties acknowledge and agree that the terms of this Lease are confidential.
Disclosure of the terms hereof could adversely affect the ability of Landlord to
negotiate other leases with respect to the Building and may impair Landlord’s
relationship with other tenants of the Building. Tenant agrees that it and its
partners, officers, directors, employees, brokers, and attorneys, if any, shall
not disclose the terms and conditions of this Lease to any other person or
entity without the prior written consent of Landlord which may be given or
withheld by Landlord, in Landlord’s sole discretion, except as required for
financial disclosures or securities filings or in connection with proposed
assignments or subleases, lenders, proposed joint venturers or investors, or in
connection with Tenant’s legitimate business reasons. It is understood and
agreed that Landlord’s sole remember for a breach of this provision shall be to
seek specific performance of this provision and to seek injunctive relief to
prevent its breach or continued breach.
17.34    USA PATRIOT ACT CERTIFICATION
(a)    Certification. Pursuant to Executive Order 13224, signed by President
George W. Bush on September 24, 2001, each of Lender and Tenant hereby certifies
to the other that:
(1)    It is not acting, directly or indirectly, for or on behalf of any person,
group, entity, or nation named by any Executive Order or the United States
Treasury Department as a terrorist, “Specially Designated National and Blocked
Person,” or other banned or blocked person, entity, nation, or transaction
pursuant to any law, order, rule, or regulation that is enforced or administered
by the Office of Foreign Assets Control; and


73



--------------------------------------------------------------------------------





(2)    It is not engaged in this transaction, directly or indirectly on behalf
of, or instigating or facilitating this transaction directly or indirectly on
behalf of, any such person, group, entity, or nation.
(b)    Indemnification. Each of Landlord and Tenant hereby agrees to defend,
indemnify and hold harmless the other from and against any and all claims,
damages, losses, risks, liabilities and expenses (including reasonable
attorneys’ fees and costs) arising from or related to any breach of the
foregoing certification.
17.35    WAIVER OF JURY TRIAL
LANDLORD AND TENANT HEREBY WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY OF ANY
CAUSE OF ACTION, CLAIM, COUNTERCLAIM OR CROSS-COMPLAINT IN ANY ACTION,
PROCEEDING AND/OR HEARING BROUGHT BY EITHER LANDLORD AGAINST TENANT OR TENANT
AGAINST LANDLORD ON ANY MATTER WHATSOEVER ARISING OUT OF, OR IN ANY WAY
CONNECTED WITH, THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE, OR THE
ENFORCEMENT OF ANY REMEDY UNDER ANY LAW, STATUTE, OR REGULATION, EMERGENCY OR
OTHERWISE, NOW OR HEREAFTER IN EFFECT.




THIS SPACE LEFT BLANK – SIGNATURE PAGE TO FOLLOW





IN WITNESS WHEREOF, the parties hereto have executed this instrument under seal
as of the date set forth in Section 1.2, above.
LANDLORD:    RFP LINCOLN 293, LLC
a Massachusetts limited liability company
By:
Lincoln Route 20 (MA), a Delaware limited liability company, its Managing Member

By:
Non-Member Manager, Inc., a Texas corporation, its Manager

                            
Name: Gregory S. Courtwright
Title: Vice President
TENANT:    VALERITAS, INC.
a Delaware corporation
                            
Name:
Title:








    
    

EXHIBIT A-1
Plan showing the existing Third Floor Space


exhibit104image1.jpg [exhibit104image1.jpg]






    
Exhibit A-2
Plan showing Lower Level Spaceexhibit104image2.jpg [exhibit104image2.jpg]




Exhibit B
Intentionally Deleted
EXHIBIT C


RULES AND REGULATIONS
293 Boston Post Road
Marlborough, Massachusetts
In the event of a conflict between the terms of the Lease and the Rules and
Regulations, the terms of the Lease shall control.


1.
Heating, lighting and plumbing: The Landlord should be notified at once of any
trouble with heating, lighting or plumbing fixtures. Tenants must not leave the
doors of the Premises unlocked at night.

2.
The entrances, sidewalks, ways, vestibules, passages, corridors, halls,
elevators and stairways shall not be encumbered nor obstructed by Tenant,
Tenant’s agents, servants, employees, licensees or visitors, or be used by them
for any purpose other than ingress or egress to and from the Premises. Landlord
reserves the right to reasonably restrict and regulate the use of aforementioned
public areas of the Building by Tenant, Tenant’s agents, employees, servants,
licensees and visitors and by persons making deliveries to Tenant.

3.
The water and wash closets and other plumbing fixtures shall not be used for any
purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown or placed therein. Damages or
maintenance expense resulting from any negligent misuse of fixtures or disposal
of the above by Tenant, its servants, employees, agents, visitors, or licensees,
shall be borne by Tenant.

4.
The weight and position of all safes and heavy equipment or machines shall be
subject to the approval of the Landlord.

5.
Lettering on doors, tablets and building directory shall be subject to the
approval of the Landlord; no lettering shall be allowed on outside windows.

6.
No wires for telephone service, electric lights, messenger service or for any
other purpose shall be put in the Premises without the consent of the Landlord.

7.
No glass in doors or elsewhere through which light is admitted in to any part of
the building shall be obstructed.

8.
No bicycles, vehicles, or animals, except for the disabled, shall be brought
into or kept in or about the Premises or Building, except bicycles may be stored
at the designated bicycle rack.

9.
After the conclusion of Tenant’s initial move into the Premises, other movement
in or out of the Building of furniture or office equipment which requires the
use of elevators or stairways or the movement through the main Building entrance
shall be restricted to the after business hours designated by Landlord. All such
movement shall be under the supervision of Landlord and performed in the manner
agreed upon between Tenant and Landlord by pre-arrangement before performance.
Such pre-arrangement initiated by Tenant will include the determination by
Landlord and subject to Landlord’s reasonable discretion, relating to the time,
method, and routing of the items’ movement, as well as reasonable limitations
imposed by safety, appearance or other reasonable concerns which may include the
prohibition of equipment or any other item from being brought into the Building,
as well as the method of the items’ movement through the Building. Tenant shall
assume with its contractors, all risk as to damage caused by any such movement
or property being moved or injury to persons or public engaged or not engaged in
such movement, including equipment, property, and personnel of Landlord if
damaged or injured as a result of Tenant or its contractor’s negligent or
willful acts in connection with such Tenant arranged moving from the time of
entering the property to the completion of work. Landlord shall not be liable
for the acts of any person engaged in, or any damage or loss to any of said
property or persons resulting from any act in connection with such moving
performed by Tenant arrangement, except relating to Landlord’s or its agent’s or
contractor’s negligence or misconduct.

10.
Nothing shall be thrown from or taken in through the windows, nor shall anything
be left outside the Building on the window sills of the Premises.

11.
No person shall loiter in the halls, corridors, or lavatories.

12.
The Landlord, its agents and employees shall have access at reasonable times and
upon reasonable notice to perform their duties in the maintenance and operation
of the Premises.

13.
No Tenant shall use any method of heating other than that provided for in the
Tenant’s Lease without the consent of the Landlord.

14.
Any damage caused to the Building or the Premises or to any person or property
herein as a result of any breach of any of the rules and regulations by the
Tenant shall be borne by Tenant.

15.
After the conclusion of Tenant move-in, all deliveries, inclusive of packages,
office supplies, etc., must be made via the freight elevator during normal
business hours. Landlord’s written approval must be obtained for any delivery
made after business hours and Tenant will be responsible for the expense of the
security attendant who monitors access to the Building during the period of such
delivery.

16.
Tenant shall not permit the parking or standing of delivery vehicles to
interfere with the use of any driveway, walk, parking area or other common
areas.

17.
No hand trucks or delivery dollies, except those equipped with rubber tires and
padded side guards, shall be used in any space, or in public halls of the
building, either by Tenant or by jobbers or others in the delivery or receipt of
merchandise.

18.
All deliveries to Tenant must be accepted by Tenant. The Landlord and its agents
or employees will not accept, sign for, or hold Tenant mail, packages, or
deliveries.

19.
Tenant shall not make, or permit to be made, any unseemly or disturbing noises,
odors, or vibrations to emanate from premises or otherwise unreasonably disturb
or interfere with the occupancy of the Building whether by the use of any
equipment, musical instrument, radio, television, talking machine, unmusical
noise, whistling, singing, or in any other way.

20.
No additional locks or security devices will be installed without prior
notification and approval by Landlord. New locks or re-keying must be
coordinated with Landlord and keyed on building master system.

21.
Tenant shall be responsible for persons it authorizes to have access to the
Building during non-business hours and shall be liable for and shall coordinate
which persons should have access cards issued. Tenant shall keep access card
records current and properly identified by employee name.

22.
All service requests of Tenant required of Landlord shall be administered
through Building management office. Tenants will not contract independently with
employees and agents of Landlord without the coordination of the management
office, nor shall Tenant request employees or agents of Landlord to receive or
carry messages for or to any Tenant or other person.

23.
None of the entries, passages, doors, elevators, elevator doors, hallways, or
stairways shall be blocked or obstructed, nor shall any rubbish, litter, trash,
or material of any nature be placed, emptied, or thrown into these areas, nor
shall such areas be used at any time except for ingress and egress by Tenant,
Tenant’s agents, employees, or invitees.

24.
No boxes, crates, pallets, or other such materials shall be stored in building
hallways or other common areas. When Tenant must dispose of crates, boxes, etc.,
it will be the responsibility of Tenant to dispose of same prior to, or after
the hours of 8:00 a.m. and 6:00 p.m., so as to avoid having such debris visible
or being moved in the Common Areas during normal business hours. Such items will
be removed as part of evening janitorial service at Landlord’s expense.

25.
Each Tenant shall cooperate with Landlord’s employees in keeping leased premises
neat and clean.

26.
Unless otherwise provided for in this Lease, Tenant shall not mark, paint, drill
into, or in any way deface any part of the Premises, the Building except for
Tenant’s interior design components and furnishings in the Premises or the
approved signage. Other than for initial move-in, no boring, cutting, or
stringing for wires shall be permitted without the prior written consent of
Landlord and as Landlord may direct.

27.
Unless otherwise provided in this Lease, neither Tenant, nor its servants,
employees, agents, visitors, or licensees, shall at any time bring or keep upon
the Premises any flammable, combustible, or explosive fluid, chemical or
substance (including Christmas trees and ornaments) except such items as may be
incidentally used, provided Tenant notifies Landlord of the location thereof and
makes adequate provision for safe storage. No space heaters or fans shall be
operated or located in the Premises, other than UL approved or Landlord
installed appliances.

28.
Tenant will not locate furnishings or cabinets adjacent to mechanical or
electrical panels, HVAC equipment or other mechanical equipment so as to prevent
personnel from servicing such units or equipment as routine or emergency access
may require. Cost of moving such furnishings for Landlord’s access will be borne
by Tenant.

29.
No space in the Premises or Building shall be used for manufacturing, for
lodging, sleeping, storage of drugs or medicine not typically found of quality
or quantity in First Aid supply kits or for legal purposes.

30.
Tenant shall not place, install or operate on the demised premises or in any
part of Building, any engine, stove, or machinery, or conduct mechanical
operations or cook thereon or therein except Tenants microwave, refrigerator,
additional cooling equipment for file server room (subject to Landlord’s
reasonable approval), office and communication equipment.

31.
Tenant will coordinate with Landlord all Tenant arranged contractors, and
installation technicians, rendering any construction or installation service to
Tenant before performance of any such service. This provision shall apply to all
work performed in the Building by Tenant arranged contractors including the
installation of telephones, telegraph equipment, electrical devices and
attachments, and the installation of any nature affecting the floors, walls,
woodwork, trim, windows, ceiling, equipment (other than Tenant’s office
equipment), or any other physical portion of the Building.

32.
Smoking is prohibited in common entrances, vestibules, passages, corridors,
halls, elevators, stairways, and toilet rooms of the Building. Tenant is
responsible for informing all of its vendors, service providers, agents,
employees, licensees, and visitors of this policy. Landlord reserves the right
to request that any person(s) engaged in the act of smoking (in the common areas
recited above), at this or her choice, either cease smoking or leave the common
areas of the Building immediately.

33.
Canvassing, soliciting, and peddling in the Building and Parking Lot is
prohibited. Landlord and Tenant shall cooperate to prevent same.

34.
Tenant shall restrict parking by Tenant, its employees, service providers,
agents, and visitors to the number of parking spaces specified in the lease and
to the parking areas designated by Landlord and they shall comply with
reasonable parking rules and regulations as may be posted and distributed from
time to time.

35.
Tenant will evacuate the Premises and Building in the event of emergency or
catastrophe notification; whether practice drill, false alarm, or actual
occurrence.

36.
Tenant will notify Landlord of any incidents, accidents, injuries, or hazards
which Tenant is aware of, which occur, or are present in Premises or Building.

37.
Tenant will be requested to participate in recycling and other expense reduction
programs offered by Building.

38.
Landlord reserves the right to rescind any of these rules and make such other
and further reasonable rules and regulations as in Landlord’s judgment shall
from time to time be needed for the safety, protection, care and cleanliness of
the Premises and/or Building, the operation thereof, the preservation of good
order therein, and the protection and comfort of its Tenants, their agents,
employees, and invitees, which rules when made and notice thereof given to a
Tenant shall be binding upon Tenant in the manner as if originally prescribed
and enforced by Landlord without discrimination.






EXHIBIT D
LEGAL HOLIDAYS
BOSTON POST ROAD CORPORATE CENTER
MARLBOROUGH, MASSACHUSETTS
New Year’s Day
Memorial Day
Independence Day
Labor Day
Thanksgiving Day
Christmas Day
Building Services will be provided on all other holidays based upon building
occupancy at the discretion of the Manager.
EXHIBIT E:
CLEANING SCHEDULE
293 BOSTON POST ROAD
MARLBORO, MASSACHUSETTS
Janitorial services in accordance with the following schedule.
Cleaning in Premises to be performed after 6:00 P.M.
FIVE TIMES PER WEEK
A.    Lobbies, Entries and Hallways (Building Common Area)


1.
Vacuum entire carpeted area, replace furniture to its original position when
completed.

2.
Spot clean carpet and remove other foreign substances from carpet.

3.
Damp mop spills as needed leaving floor in a clean, streak free condition.

4.
Empty all waste containers, spot cleaning exterior surfaces and replacing liners
as needed.

5.
Dust all main lobby furniture and all horizontal and vertical surfaces within
reach, returning to original position when completed.

6.
Clean and polish elevator tracks, spot clean elevator paneling, saddles and
doors inside and out as needed.

7.
Spot clean elevator carpet, removing gum and other foreign substances as needed.

8.
Police exterior front entrance, removing debris as needed (cigarette butts,
etc.).

9.
Spot clean and polish all metal bright work leaving a bright, streak free
condition.

10.
Spot clean all walls, doors and partition glass.

11.
Clean and disinfect all drinking fountains.

12.
Dust fire extinguisher boxes.

13.
Properly arrange all furniture and reading material.

B.    Restrooms


1.
Sweep and dam mop with disinfectant entire floor surface with approved
disinfectant floor cleaner and dry, leaving floor in a clean, streak free
condition.

2.
Clean and disinfect all sink basins, urinals and toilets completely, leaving
toilet seat lids in an upright position.

3.
Empty and wash all waste receptacles replacing liners as needed.

4.
Empty and clean sanitary napkin waste receptacle and replace liners as needed.

5.
Clean and polish all mirrors, chrome fixtures, metal bright work and dispensers.

6.
Restock all toilet, towel, seat cover, soap and sanitary napkin dispensers.

7.
Spot clean walls around sinks, towel dispensers, urinals, partitions and doors.

8.
Dust partitions, top of mirrors and frames.

C.    Conference Room / Classroom Areas


1.
Empty all waste containers, spot cleaning exterior surfaces and replacing liners
as needed.

2.
Dust all desks, chairs, chair bases, tables, file cabinets, and other furniture.

3.
Clean counters and telephones.

4.
Properly arrange all furniture and reading literature.

5.
Spot clean carpet and carpet protectors.

D.    Office Areas


1.
Empty all waste containers, replacing liners as needed to prevent odors, spills
or any offensive appearance.

2.
Sweep and dust mop all hard floor surfaces with dust control treated dust mop.

3.
Dust all horizontal and vertical surfaces within reach (such as desks, table and
cabinet tops, and credenzas) without disturbing papers or accessories on desks.

4.
Damp mop spills, leaving floor in a clean, steak free condition.

5.
Spot clean carpets as needed, removing gum and other foreign substances.

6.
Vacuum all carpeted traffic aisles, offices, classrooms, conference and cubicle
areas.

7.
Vacuum and clean all tenant lunchroom/coffee kitchen/eating areas. Spot clean
tables,

8.
Restock lunchroom/coffee kitchen/eating areas with paper towels.

9.
Properly arrange all furniture and reading material.

E.    Stairways and Elevators


1.
Police stairwells, removing debris as needed.

2.
Spot clean doors and al walls (especially stairway walls.)

3.
Vacuum all carpets and area rugs.

4.
Clean and shine elevator tracks.

F.    Other Services


1.
Police outside by entries.

2.
Keep janitor closets neat and orderly.    

3.
Leave on only designated lights.

4.
Inform Lincoln Properties of any problems notices (i.e., lights burned out,
dispensers broken, door handles broken, etc.) within 24 hours.

G.    Exterior of Building


1.
Empty exterior trash receptacles and clean cigarette ash urns where
applicable.    

THREE TIMES PER WEEK


A.    Entrance Lobby


1.
Sweep and damp mop entire hard surfaced flooring, replacing all furniture to its
original position when completed.

ONE TIME PER WEEK
A.    Lobbies, Entries and Hallways


1.
Clean stairwell glass leaving a bright streak free condition.

2.
Brush and clean door thresholds as needed.

3.
Buff hard surface floors, if needed, so as to enable them to present the best
possible appearance.

4.
Dust all window ledges and flat surfaces within reach.

5.
Dust vents, diffusers and grills.

6.
Vacuum all upholstered furniture.

7.
Dust all high partition ledges, moldings, window ledges, baseboards and low
ledges.

B.    Stairways and Elevators


1.
Vacuum carpeted stairs and landings.

2.
Police and remove all waste and debris.

3.
Spot clean carpet as needed, removing gum and other foreign substances.

4.
Dust handrails, door frames, ledges and other flat surfaces within reach.

5.
Dust all vents, diffusers and grills.

6.
Dust all high partition ledges, moldings, window ledges, baseboards and low
ledges.

C.    Office Areas


1.
Spot clean smudges and handprints from walls, doors and light switches.

2.
Sweep and damp mop all hard surface floors, leaving in a clean, streak free
condition.

3.
Damp wipe telephone using a disinfectant.

4.
Dust chair bases and other low ledges.

5.
Dust all window ledges and other flat surfaces within reach.

6.
Dust vents, diffusers and grills.

7.
Vacuum all upholstered furniture.

8.
Dust all high partition ledges, moldings, window ledges, baseboards and low
ledges.

D.    Restrooms


1.
Dust all horizontal surfaces within reach.

E.    Exterior of Building


1.
Sweep all exterior stairways and landings.

ONE TIME PER MONTH


A.    Lobbies, Entries and Hallways


2.
Vacuum edges along baseboards and interior of elevators.

3.
Spot clean smudges and scuffs from baseboards as needed.

4.
Dust mini blinds.

B.    Stairways and Elevators


1.
Dust handrails.

2.
Spot clean doors and wall surfaces within reach.

3.
Vacuum edges of carpets and concrete along baseboards where upright vacuum
cleaner will not reach.

4.
Vacuum edges of cement stairwells.

ONE TIME PER QUARTER


A.    Lobbies, Entries and Hallways (Common Areas of Building)


1.
Strip wax, scrub and wax tile floors once every three months (four times per
year).

B.    Restrooms


1.
Strip wax, scrub and wax tile floors once every three months (four times per
year).



74

